               Case 20-23069-JKS                           Doc 7          Filed 12/08/20 Entered 12/08/20 14:21:36                                               Desc Main
                                                                          Document     Page 1 of 91
 Fill in this information to identify your case:

 Debtor 1                   Elena Rivero
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  DISTRICT OF NEW JERSEY

 Case number           20-23069
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $             587,250.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $              16,465.00

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $             603,715.00

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $             592,505.41

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $              79,978.51


                                                                                                                                     Your total liabilities $               672,483.92


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                3,704.03

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                3,701.40

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7          Filed 12/08/20 Entered 12/08/20 14:21:36                       Desc Main
                                                                     Document     Page 2 of 91
 Debtor 1      Elena Rivero                                                               Case number (if known) 20-23069

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                          $            2,140.08


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $              0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $              0.00

       9d. Student loans. (Copy line 6f.)                                                                 $              0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $              0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$              0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 0.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                    page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
               Case 20-23069-JKS                                Doc 7          Filed 12/08/20 Entered 12/08/20 14:21:36                                     Desc Main
                                                                               Document     Page 3 of 91
 Fill in this information to identify your case and this filing:

 Debtor 1                    Elena Rivero
                             First Name                                 Middle Name                    Last Name

 Debtor 2
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      DISTRICT OF NEW JERSEY

 Case number            20-23069                                                                                                                                 Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        726-728 Murray Street                                                          Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the       Current value of the
        Elizabeth                         NJ        07202-0000                         Land                                       entire property?           portion you own?
        City                              State              ZIP Code                  Investment property                               $335,000.00                $335,000.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only                              Fee simple
        Union                                                                          Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:
                                                                                AKA: 726 Murray Street, Elizabeth, NJ 072020
                                                                                One family residence
                                                                                Jointly owned by Elena Rivero (debtor) and Mario Rivero (debtor's
                                                                                deceased spouse)
                                                                                Purchased in March 1987 for $126,000.00 dollars




Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
               Case 20-23069-JKS                                Doc 7       Filed 12/08/20 Entered 12/08/20 14:21:36                                              Desc Main
                                                                            Document     Page 4 of 91
 Debtor 1         Elena Rivero                                                                                                  Case number (if known)          20-23069

        If you own or have more than one, list here:
 1.2                                                                         What is the property? Check all that apply
        7135 Collins Avenue                                                           Single-family home                              Do not deduct secured claims or exemptions. Put
        Apartment#1523                                                                Duplex or multi-unit building                   the amount of any secured claims on Schedule D:
        Street address, if available, or other description                                                                            Creditors Who Have Claims Secured by Property.
                                                                                      Condominium or cooperative

                                                                                      Manufactured or mobile home
                                                                                                                                      Current value of the          Current value of the
        Miami Beach                       FL        33141-0000                        Land                                            entire property?              portion you own?
        City                              State              ZIP Code                 Investment property                                    $252,250.00                     $252,250.00
                                                                                      Timeshare
                                                                                                                                      Describe the nature of your ownership interest
                                                                                      Other                                           (such as fee simple, tenancy by the entireties, or
                                                                             Who has an interest in the property? Check one           a life estate), if known.
                                                                                      Debtor 1 only                                   Fee simple
        Miami-Dade                                                                    Debtor 2 only
        County                                                                        Debtor 1 and Debtor 2 only
                                                                                                                                           Check if this is community property
                                                                                      At least one of the debtors and another              (see instructions)
                                                                             Other information you wish to add about this item, such as local
                                                                             property identification number:
                                                                             Condominium Unit
                                                                             One bedroom condominium unit
                                                                             Jointly owned by Elena Rivero (debtor) and Mario Rivero (debtor's
                                                                             deceased spouse)
                                                                             Purchased in October 1994 for $90,000.00 dollars
                                                                             Unit is a small one bedroom condominium unit. Unit is in fair condition.
                                                                             No substantial up-grades or improvements since unit was purchased.


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                                $587,250.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1     Make:                                                         Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                                       the amount of any secured claims on Schedule D:
          Model:                                                           Debtor 1 only                                               Creditors Who Have Claims Secured by Property.
          Year:                                                            Debtor 2 only                                               Current value of the         Current value of the
          Approximate mileage:                                             Debtor 1 and Debtor 2 only                                  entire property?             portion you own?
          Other information:                                               At least one of the debtors and another
         (Debtor does not currently own
         an automobile. Debtor is                                          Check if this is community property                                          $0.00                         $0.00
         currently using a motor vehicle                                   (see instructions)

         solely owned by her son on an
         as needed and flexible basis)


4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes




Official Form 106A/B                                                             Schedule A/B: Property                                                                                page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                          Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7          Filed 12/08/20 Entered 12/08/20 14:21:36                                     Desc Main
                                                                     Document     Page 5 of 91
 Debtor 1       Elena Rivero                                                                                        Case number (if known)      20-23069

 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                    $0.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                Current value of the
                                                                                                                                                  portion you own?
                                                                                                                                                  Do not deduct secured
                                                                                                                                                  claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    6 rooms of miscellaneous used household goods and household
                                    furnishings                                                                                                                 $8,000.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    5 television sets
                                    2 cellular telephones
                                    1 laptop computer                                                                                                           $1,000.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    Miscellaneous used articles of clothing and clothing accessories                                                              $900.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                    Several pairs of earrings, rings, bracelets and necklaces                                                                     $600.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
Official Form 106A/B                                                   Schedule A/B: Property                                                                         page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
             Case 20-23069-JKS                                     Doc 7             Filed 12/08/20 Entered 12/08/20 14:21:36                            Desc Main
                                                                                     Document     Page 6 of 91
 Debtor 1         Elena Rivero                                                                                                Case number (if known)   20-23069

        Yes. Describe.....

                                            One pet dog                                                                                                                      $0.00


14. Any other personal and household items you did not already list, including any health aids you did not list
     No
        Yes. Give specific information.....

                                            Various used books
                                            Family pictures
                                            Wall pictures                                                                                                                $100.00



 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                            $10,600.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                             Current value of the
                                                                                                                                                         portion you own?
                                                                                                                                                         Do not deduct secured
                                                                                                                                                         claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................

                                                                                                                                 Cash in
                                                                                                                                 debtor's
                                                                                                                                 possession or
                                                                                                                                 at residence                              $15.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:

                                                                                                  JP Morgan Chase Bank, NA
                                              17.1.       Checking Account                        Elizabeth, New Jersey                                                  $400.00


                                                                                                  Wells Fargo Bank, NA
                                              17.2.       Checking Account                        Elizabeth, New Jersey                                                  $400.00


                                                                                                  TD Bank, NA
                                              17.3.       Checking Account                        Elizabeth, New Jersey                                                  $200.00

                                                                            Wells Fargo Bank, NA
                                                                            Elizabeth, New Jersey
                                                          Business checking ( Business checking account for Elena and
                                              17.4.       account           Mario Jewelry LLC)                                                                           $350.00

                                                                            TD Bank, NA
                                                                            Elizabeth, New Jersey
                                                                            ( Business checking account for One Prime
                                                                            Financial Solutions)
                                                          Business checking Checking account currently have a negative
                                              17.5.       account           balance.                                                                                         $0.00



Official Form 106A/B                                                                       Schedule A/B: Property                                                            page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
             Case 20-23069-JKS                         Doc 7         Filed 12/08/20 Entered 12/08/20 14:21:36                               Desc Main
                                                                     Document     Page 7 of 91
 Debtor 1         Elena Rivero                                                                                  Case number (if known)    20-23069
18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                   Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
      No
        Yes. Give specific information about them...................
                                   Name of entity:                                                               % of ownership:

                                            Elena & Mario Jewelry, LLC
                                            Incorporated in the State of NJ
                                            Business operates out of debtor's residence.
                                            Operated from 1992 to 2020 ( Not currently
                                            operating)
                                            Solely owned by Elena Rivero (debtor)
                                            Business operates providing retail sales of
                                            clothing, clothing accessories, and mostly
                                            costume jewelry.
                                            No real property. No accounts receivables. No
                                            large equipment.
                                            Business does have a minimal amount of of
                                            inventory which is reflected on schedules.                                100          %                            $0.00


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
        Yes. List each account separately.
                                Type of account:                              Institution name:

                                          Pension Retirement                  Pension retirement savings plan through ,
                                          Savings Plan                        Teamsters Local Union No. 863, Debtor is
                                                                              currently receiving monthly benefits in the
                                                                              amount of $2148.03 dollars per month on
                                                                              behalf of her deceased spouse ( Mario
                                                                              Rivero).
                                                                              ERISA qualified retirement savings plan)                                          $0.00


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                            Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
       No
Official Form 106A/B                                                   Schedule A/B: Property                                                                   page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7          Filed 12/08/20 Entered 12/08/20 14:21:36                       Desc Main
                                                                     Document     Page 8 of 91
 Debtor 1       Elena Rivero                                                                             Case number (if known)   20-23069

        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                     Current value of the
                                                                                                                                    portion you own?
                                                                                                                                    Do not deduct secured
                                                                                                                                    claims or exemptions.

28. Tax refunds owed to you
      No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



                                                         ( Debtor does not expect to receive any
                                                             income tax refunds. Debtor is not
                                                             owed any income tax refunds. Any                  Federal and State
                                                             income tax refunds subject to setoff                 Income Tax
                                                             for past due income tax liabilities)                 Refunds                               $0.00


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
      No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                  Beneficiary:                         Surrender or refund
                                                                                                                                     value:

                                         Term life insurance policy, No cash
                                         value.                                                 Debtor's son                                            $0.00


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
       No
Official Form 106A/B                                                   Schedule A/B: Property                                                           page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
             Case 20-23069-JKS                             Doc 7          Filed 12/08/20 Entered 12/08/20 14:21:36                                               Desc Main
                                                                          Document     Page 9 of 91
 Debtor 1        Elena Rivero                                                                                                    Case number (if known)        20-23069

        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................              $1,365.00


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.

       Yes. Go to line 38.


                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.

38. Accounts receivable or commissions you already earned
        No
        Yes. Describe.....


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
      No
        Yes. Describe.....


                                        Elena & Mario Jewelry, LLC
                                        One desk
                                        One chair
                                        One file cabinet                                                                                                                         $100.00


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
     No
        Yes. Describe.....


                                        Elena & Mario Jewelry, LLC
                                        Several racks for clothing
                                        Several display cases                                                                                                                    $400.00


41. Inventory
      No
        Yes. Describe.....


                                        Elena & Mario Jewelry, LLC
                                        Inventory of clothing, pocket-books. and clothing accessories.
                                        Wholesale value of current inventory, estimated                                                                                        $4,000.00


42. Interests in partnerships or joint ventures
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                                 % of ownership:




Official Form 106A/B                                                           Schedule A/B: Property                                                                                page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
              Case 20-23069-JKS                               Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                                               Desc Main
                                                                             Document      Page 10 of 91
 Debtor 1         Elena Rivero                                                                                                          Case number (if known)   20-23069
43. Customer lists, mailing lists, or other compilations
       No.
       Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?


                   No
                   Yes. Describe.....


44. Any business-related property you did not already list
        No
        Yes. Give specific information.........



 45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
     for Part 5. Write that number here.....................................................................................................................                  $4,500.00

 Part 6:     Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
             If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                          $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                 $587,250.00
 56. Part 2: Total vehicles, line 5                                                                                $0.00
 57. Part 3: Total personal and household items, line 15                                                      $10,600.00
 58. Part 4: Total financial assets, line 36                                                                   $1,365.00
 59. Part 5: Total business-related property, line 45                                                          $4,500.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $16,465.00              Copy personal property total              $16,465.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                           $603,715.00




Official Form 106A/B                                                               Schedule A/B: Property                                                                               page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                           Best Case Bankruptcy
               Case 20-23069-JKS                      Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                            Desc Main
                                                                     Document      Page 11 of 91
 Fill in this information to identify your case:

 Debtor 1                 Elena Rivero
                          First Name                        Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              DISTRICT OF NEW JERSEY

 Case number           20-23069
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      726-728 Murray Street Elizabeth, NJ                            $335,000.00                                               11 U.S.C. § 522(d)(1)
      07202 Union County
      AKA: 726 Murray Street, Elizabeth,                                                   100% of fair market value, up to
      NJ 072020                                                                            any applicable statutory limit
      One family residence
      Jointly owned by Elena Rivero
      (debtor) and Mario Rivero (debtor's
      deceased spouse)
      Purchased in March 1987 for
      $126,000.00 dollar
      Line from Schedule A/B: 1.1

      726-728 Murray Street Elizabeth, NJ                            $335,000.00                                               11 U.S.C. § 522(d)(1)
      07202 Union County
      AKA: 726 Murray Street, Elizabeth,                                                   100% of fair market value, up to
      NJ 072020                                                                            any applicable statutory limit
      One family residence
      Jointly owned by Elena Rivero
      (debtor) and Mario Rivero (debtor's
      deceased spouse)
      Purchased in March 1987 for
      $126,000.00 dollar
      Line from Schedule A/B: 1.1




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                               Desc Main
                                                                     Document      Page 12 of 91
 Debtor 1    Elena Rivero                                                                                Case number (if known)     20-23069
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     7135 Collins Avenue Apartment#1523                              $252,250.00                                                  11 U.S.C. § 522(d)(5)
     Miami Beach, FL 33141 Miami-Dade
     County                                                                                100% of fair market value, up to
     Condominium Unit                                                                      any applicable statutory limit
     One bedroom condominium unit
     Jointly owned by Elena Rivero
     (debtor) and Mario Rivero (debtor's
     deceased spouse)
     Purchased in October 1994 for
     $90,000.00 dolla
     Line from Schedule A/B: 1.2

     7135 Collins Avenue Apartment#1523                              $252,250.00                                                  11 U.S.C. § 522(d)(5)
     Miami Beach, FL 33141 Miami-Dade
     County                                                                                100% of fair market value, up to
     Condominium Unit                                                                      any applicable statutory limit
     One bedroom condominium unit
     Jointly owned by Elena Rivero
     (debtor) and Mario Rivero (debtor's
     deceased spouse)
     Purchased in October 1994 for
     $90,000.00 dolla
     Line from Schedule A/B: 1.2

     6 rooms of miscellaneous used                                     $8,000.00                                 $8,000.00        11 U.S.C. § 522(d)(3)
     household goods and household
     furnishings                                                                           100% of fair market value, up to
     Line from Schedule A/B: 6.1                                                           any applicable statutory limit

     5 television sets                                                 $1,000.00                                 $1,000.00        11 U.S.C. § 522(d)(3)
     2 cellular telephones
     1 laptop computer                                                                     100% of fair market value, up to
     Line from Schedule A/B: 7.1                                                           any applicable statutory limit

     Miscellaneous used articles of                                      $900.00                                   $900.00        11 U.S.C. § 522(d)(3)
     clothing and clothing accessories
     Line from Schedule A/B: 11.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Several pairs of earrings, rings,                                   $600.00                                   $600.00        11 U.S.C. § 522(d)(4)
     bracelets and necklaces
     Line from Schedule A/B: 12.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     One pet dog                                                            $0.00                                                 11 U.S.C. § 522(d)(3)
     Line from Schedule A/B: 13.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Various used books                                                  $100.00                                   $100.00        11 U.S.C. § 522(d)(3)
     Family pictures
     Wall pictures                                                                         100% of fair market value, up to
     Line from Schedule A/B: 14.1                                                          any applicable statutory limit

     Cash in debtor's possession or at                                    $15.00                                    $15.00        11 U.S.C. § 522(d)(5)
     residence
     Line from Schedule A/B: 16.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit



Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                               Desc Main
                                                                     Document      Page 13 of 91
 Debtor 1    Elena Rivero                                                                                Case number (if known)     20-23069
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Checking Account: JP Morgan Chase                                   $400.00                                   $400.00        11 U.S.C. § 522(d)(5)
     Bank, NA
     Elizabeth, New Jersey                                                                 100% of fair market value, up to
     Line from Schedule A/B: 17.1                                                          any applicable statutory limit

     Checking Account: Wells Fargo                                       $400.00                                   $400.00        11 U.S.C. § 522(d)(5)
     Bank, NA
     Elizabeth, New Jersey                                                                 100% of fair market value, up to
     Line from Schedule A/B: 17.2                                                          any applicable statutory limit

     Checking Account: TD Bank, NA                                       $200.00                                   $200.00        11 U.S.C. § 522(d)(5)
     Elizabeth, New Jersey
     Line from Schedule A/B: 17.3                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Business checking account: Wells                                    $350.00                                   $350.00        11 U.S.C. § 522(d)(5)
     Fargo Bank, NA
     Elizabeth, New Jersey                                                                 100% of fair market value, up to
     ( Business checking account for                                                       any applicable statutory limit
     Elena and Mario Jewelry LLC)
     Line from Schedule A/B: 17.4

     Business checking account: Wells                                    $350.00                                                  11 U.S.C. § 522(d)(5)
     Fargo Bank, NA
     Elizabeth, New Jersey                                                                 100% of fair market value, up to
     ( Business checking account for                                                       any applicable statutory limit
     Elena and Mario Jewelry LLC)
     Line from Schedule A/B: 17.4

     Business checking account: TD                                          $0.00                                                 11 U.S.C. § 522(d)(5)
     Bank, NA
     Elizabeth, New Jersey                                                                 100% of fair market value, up to
     ( Business checking account for One                                                   any applicable statutory limit
     Prime Financial Solutions)
     Checking account currently have a
     negative balance.
     Line from Schedule A/B: 17.5

     Elena & Mario Jewelry, LLC                                             $0.00                                                 11 U.S.C. § 522(d)(5)
     Incorporated in the State of NJ
     Business operates out of debtor's                                                     100% of fair market value, up to
     residence.                                                                            any applicable statutory limit
     Operated from 1992 to 2020 ( Not
     currently operating)
     Solely owned by Elena Rivero
     (debtor)
     Business operates providing retail
     sales of clothin
     Line from Schedule A/B: 19.1




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 3 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                               Desc Main
                                                                     Document      Page 14 of 91
 Debtor 1    Elena Rivero                                                                                Case number (if known)     20-23069
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Pension Retirement Savings Plan:                                       $0.00                                                 11 U.S.C. § 522(d)(12)
     Pension retirement savings plan
     through , Teamsters Local Union No.                                                   100% of fair market value, up to
     863, Debtor is currently receiving                                                    any applicable statutory limit
     monthly benefits in the amount of
     $2148.03 dollars per month on behalf
     of her deceased spouse ( Mario
     Rivero).
     ERISA
     Line from Schedule A/B: 21.1

     Pension Retirement Savings Plan:                                       $0.00                                                 11 U.S.C. § 522(d)(10)(E)
     Pension retirement savings plan
     through , Teamsters Local Union No.                                                   100% of fair market value, up to
     863, Debtor is currently receiving                                                    any applicable statutory limit
     monthly benefits in the amount of
     $2148.03 dollars per month on behalf
     of her deceased spouse ( Mario
     Rivero).
     ERISA
     Line from Schedule A/B: 21.1

     Pension Retirement Savings Plan:                                       $0.00                                                 11 U.S.C. Section 541(c)(2)
     Pension retirement savings plan
     through , Teamsters Local Union No.                                                   100% of fair market value, up to
     863, Debtor is currently receiving                                                    any applicable statutory limit
     monthly benefits in the amount of
     $2148.03 dollars per month on behalf
     of her deceased spouse ( Mario
     Rivero).
     ERISA
     Line from Schedule A/B: 21.1

     Federal and State Income Tax                                           $0.00                                                 11 U.S.C. § 522(d)(5)
     Refunds: ( Debtor does not expect to
     receive any income tax refunds.                                                       100% of fair market value, up to
     Debtor is not owed any income tax                                                     any applicable statutory limit
     refunds. Any income tax refunds
     subject to setoff for past due income
     tax liabilities)
     Line from Schedule A/B: 28.1

     Term life insurance policy, No cash                                    $0.00                                                 11 U.S.C. § 522(d)(7)
     value.
     Beneficiary: Debtor's son                                                             100% of fair market value, up to
     Line from Schedule A/B: 31.1                                                          any applicable statutory limit


     Elena & Mario Jewelry, LLC                                          $100.00                                   $100.00        11 U.S.C. § 522(d)(5)
     One desk
     One chair                                                                             100% of fair market value, up to
     One file cabinet                                                                      any applicable statutory limit
     Line from Schedule A/B: 39.1

     Elena & Mario Jewelry, LLC                                          $100.00                                                  11 U.S.C. § 522(d)(5)
     One desk
     One chair                                                                             100% of fair market value, up to
     One file cabinet                                                                      any applicable statutory limit
     Line from Schedule A/B: 39.1


Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 4 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                               Desc Main
                                                                     Document      Page 15 of 91
 Debtor 1    Elena Rivero                                                                                Case number (if known)     20-23069
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Elena & Mario Jewelry, LLC                                          $400.00                                   $400.00        11 U.S.C. § 522(d)(6)
     Several racks for clothing
     Several display cases                                                                 100% of fair market value, up to
     Line from Schedule A/B: 40.1                                                          any applicable statutory limit

     Elena & Mario Jewelry, LLC                                          $400.00                                                  11 U.S.C. § 522(d)(6)
     Several racks for clothing
     Several display cases                                                                 100% of fair market value, up to
     Line from Schedule A/B: 40.1                                                          any applicable statutory limit


     Elena & Mario Jewelry, LLC                                        $4,000.00                                 $4,000.00        11 U.S.C. § 522(d)(5)
     Inventory of clothing, pocket-books.
     and clothing accessories.                                                             100% of fair market value, up to
     Wholesale value of current inventory,                                                 any applicable statutory limit
     estimated
     Line from Schedule A/B: 41.1

     Elena & Mario Jewelry, LLC                                        $4,000.00                                                  11 U.S.C. § 522(d)(5)
     Inventory of clothing, pocket-books.
     and clothing accessories.                                                             100% of fair market value, up to
     Wholesale value of current inventory,                                                 any applicable statutory limit
     estimated
     Line from Schedule A/B: 41.1


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 5 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 20-23069-JKS                      Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                                    Desc Main
                                                                     Document      Page 16 of 91
 Fill in this information to identify your case:

 Debtor 1                   Elena Rivero
                            First Name                      Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              DISTRICT OF NEW JERSEY

 Case number           20-23069
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     Bayview Financial Loan                   Describe the property that secures the claim:               $338,795.50               $335,000.00            $3,795.50
         Creditor's Name                          726-728 Murray Street Elizabeth, NJ
                                                  07202 Union County
                                                  AKA: 726 Murray Street, Elizabeth,
                                                  NJ 072020
                                                  One family residence
                                                  Jointly owned by Elena Rivero
                                                  (debtor) and Mario Rivero (debtor's
         Attn: Bankruptcy Dept                    deceased spouse)
         4425 Ponce De Leon                       Purchased in March 1987 for $1
                                                  As of the date you file, the claim is: Check all that
         Blvd. 5th Floor                          apply.
         Coral Gables, FL 33146                       Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)

       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)   Mortgage
       community debt

 Date debt was incurred                                    Last 4 digits of account number        2864




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
              Case 20-23069-JKS                          Doc 7         Filed 12/08/20 Entered 12/08/20 14:21:36                                   Desc Main
                                                                      Document      Page 17 of 91
 Debtor 1 Elena Rivero                                                                                        Case number (if known)   20-23069
               First Name                  Middle Name                      Last Name


         Specialized Loan
 2.2                                                                                                                 $76,929.00           $252,250.00             $0.00
         Servicing/SLS                              Describe the property that secures the claim:
         Creditor's Name                            7135 Collins Avenue
                                                    Apartment#1523 Miami Beach, FL
                                                    33141 Miami-Dade County
                                                    Condominium Unit
                                                    One bedroom condominium unit
                                                    Jointly owned by Elena Rivero
                                                    (debtor) and Mario Rivero (debtor's
                                                    deceased spouse)
         Attn: Bankruptcy                           Purchased in October 1994 for
                                                    As of the date you file, the claim is: Check all that
         P0 Box 636005                              apply.
         Littleton, CO 80163                             Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Mortgage
       community debt

 Date debt was incurred                                      Last 4 digits of account number         5100

 2.3     Wells Fargo Bank, NA                       Describe the property that secures the claim:                   $176,780.91           $252,250.00       $1,459.91
         Creditor's Name                            7135 Collins Avenue
                                                    Apartment#1523 Miami Beach, FL
                                                    33141 Miami-Dade County
                                                    Condominium Unit
                                                    One bedroom condominium unit
                                                    Jointly owned by Elena Rivero
                                                    (debtor) and Mario Rivero (debtor's
                                                    deceased spouse)
                                                    Purchased in October 1994 for
                                                    As of the date you file, the claim is: Check all that
         PO Box 14529                               apply.
         Des Moines, IA 50306                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Second Mortgage
       community debt

 Date debt was incurred                                      Last 4 digits of account number         1998


   Add the dollar value of your entries in Column A on this page. Write that number here:                                   $592,505.41
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                  $592,505.41

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.


Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                             Desc Main
                                                                     Document      Page 18 of 91
 Debtor 1 Elena Rivero                                                                     Case number (if known)          20-23069
              First Name                Middle Name                     Last Name


 [   ]
         Name, Number, Street, City, State & Zip Code                                On which line in Part 1 did you enter the creditor?   2.1
         Bayview Financial Loan
         4425 Ponce De Leon Blvd                                                     Last 4 digits of account number
         Coral Gables, FL 33146

 [   ]
         Name, Number, Street, City, State & Zip Code                                On which line in Part 1 did you enter the creditor?   2.1
         Bayview Loan Servicing
         62516 Collection Center Drive                                               Last 4 digits of account number
         Chicago, IL 60693

 [   ]
         Name, Number, Street, City, State & Zip Code                                On which line in Part 1 did you enter the creditor?   2.1
         Bayview Loan Servicing
         P0 Box 3042                                                                 Last 4 digits of account number
         Milwaukee, WI 53201

 [   ]
         Name, Number, Street, City, State & Zip Code                                On which line in Part 1 did you enter the creditor?   2.1
         Bayview Loan Servicing LLC
         PO Box 331409                                                               Last 4 digits of account number
         Miami, FL 33233

 [   ]
         Name, Number, Street, City, State & Zip Code                                On which line in Part 1 did you enter the creditor?   2.2
         SLS
         PO Box 11023                                                                Last 4 digits of account number
         Orange, CA 92856

 [   ]
         Name, Number, Street, City, State & Zip Code                                On which line in Part 1 did you enter the creditor?   2.2
         SLS
         PO Box 636005                                                               Last 4 digits of account number
         Littleton, CO 80163

 [   ]
         Name, Number, Street, City, State & Zip Code                                On which line in Part 1 did you enter the creditor?   2.2
         SLS
         8742 Lucent Boulevard                                                       Last 4 digits of account number
         Suite 300
         Littleton, CO 80128

 [   ]
         Name, Number, Street, City, State & Zip Code                                On which line in Part 1 did you enter the creditor?   2.2
         Specialized Loan Servicing/SLS
         8742 Lucent Blvd                                                            Last 4 digits of account number
         Highlands Ranch, CO 80129

 [   ]
         Name, Number, Street, City, State & Zip Code                                On which line in Part 1 did you enter the creditor?   2.3
         Wells Fargo Bank
         P0 Box 14517                                                                Last 4 digits of account number
         Des Moines, IA 50306

 [   ]
         Name, Number, Street, City, State & Zip Code                                On which line in Part 1 did you enter the creditor?   2.3
         Wells Fargo Equity Group
         P0 Box 31557                                                                Last 4 digits of account number
         Billings, MT 59107

 [   ]
         Name, Number, Street, City, State & Zip Code                                On which line in Part 1 did you enter the creditor?   2.3
         Wells Fargo Home Loans
         1 Home Campus                                                               Last 4 digits of account number
         X20501-01H
         Des Moines, IA 50328

Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 3 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                             Desc Main
                                                                     Document      Page 19 of 91
 Debtor 1 Elena Rivero                                                                     Case number (if known)          20-23069
              First Name                Middle Name                     Last Name



 [   ]
         Name, Number, Street, City, State & Zip Code                                On which line in Part 1 did you enter the creditor?   2.3
         Wells Fargo Home Mortgage
         PO Box 10437                                                                Last 4 digits of account number
         Des Moines, IA 50306

 [   ]
         Name, Number, Street, City, State & Zip Code                                On which line in Part 1 did you enter the creditor?   2.3
         Wells Fargo Home Mortgage
         PO Box 10355                                                                Last 4 digits of account number
         Des Moines, IA 50306

 [   ]
         Name, Number, Street, City, State & Zip Code                                On which line in Part 1 did you enter the creditor?   2.3
         Wells Fargo Home Mortgage, Inc.
         One Home Campus                                                             Last 4 digits of account number
         Des Moines, IA 50328




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 4 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
               Case 20-23069-JKS                        Doc 7          Filed 12/08/20 Entered 12/08/20 14:21:36                                      Desc Main
                                                                      Document      Page 20 of 91
 Fill in this information to identify your case:

 Debtor 1                     Elena Rivero
                              First Name                    Middle Name                        Last Name

 Debtor 2
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                DISTRICT OF NEW JERSEY

 Case number           20-23069
 (if known)                                                                                                                                           Check if this is an
                                                                                                                                                      amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim      Priority              Nonpriority
                                                                                                                                         amount                amount
 2.1          Internal Revenue Service                               Last 4 digits of account number       XXXX               Unknown           Unknown               Unknown
              Priority Creditor's Name
                                                                     When was the debt incurred?
              PO Box 7346
              Philadelphia, PA 19114
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only
                                                                     Type of PRIORITY unsecured claim:
              At least one of the debtors and another                   Domestic support obligations
              Check if this claim is for a community debt
                                                                        Taxes and certain other debts you owe the government
        Is the claim subject to offset?
                                                                        Claims for death or personal injury while you were intoxicated
              No
                                                                        Other. Specify
              Yes
                                                                                         Personal income tax liabilities.




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 1 of 34
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                              20270                                           Best Case Bankruptcy
             Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                                           Desc Main
                                                                      Document      Page 21 of 91
 Debtor 1 Elena Rivero                                                                                     Case number (if known)            20-23069

 2.2        State of New Jersey                                      Last 4 digits of account number     XXXX                Unknown                Unknown                 Unknown
            Priority Creditor's Name
            Division of Taxation                                     When was the debt incurred?
            50 Barrack Street, P.O. Box 269
            Trenton, NJ 08646
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.
                                                                        Contingent
            Debtor 1 only
                                                                        Unliquidated
            Debtor 2 only
                                                                        Disputed
            Debtor 1 and Debtor 2 only
                                                                     Type of PRIORITY unsecured claim:
            At least one of the debtors and another                     Domestic support obligations
            Check if this claim is for a community debt
                                                                        Taxes and certain other debts you owe the government
        Is the claim subject to offset?
                                                                        Claims for death or personal injury while you were intoxicated
            No
                                                                        Other. Specify
            Yes
                                                                                           Personal income tax liabilities.


 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

          No. You have nothing to report in this part. Submit this form to the court with your other schedules.

          Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1        AHS Hospital Corporation                                   Last 4 digits of account number        1819                                                              $0.00
            Nonpriority Creditor's Name
            PO Box 35510                                               When was the debt incurred?
            Newark, NJ 07193
            Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

                 Debtor 1 only                                             Contingent
                 Debtor 2 only                                             Unliquidated
                 Debtor 1 and Debtor 2 only                                Disputed
                 At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

                Check if this claim is for a community                     Student loans
            debt                                                          Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                            report as priority claims

                 No                                                        Debts to pension or profit-sharing plans, and other similar debts

                 Yes                                                       Other. Specify    Medical Debts ( for notice only)




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 2 of 34
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                                      Desc Main
                                                                     Document      Page 22 of 91
 Debtor 1 Elena Rivero                                                                                   Case number (if known)         20-23069

 4.2      American Express                                           Last 4 digits of account number       9314                                              $1,561.00
          Nonpriority Creditor's Name
          Correspondence / Bankruptcy                                When was the debt incurred?
          P0 Box 981540
          El Paso, TX 79998
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card Debts


 4.3      American Express                                           Last 4 digits of account number       9973                                                    $0.00
          Nonpriority Creditor's Name
          Correspondence / Bankruptcy                                When was the debt incurred?
          P0 Box 981540
          El Paso, TX 79998
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card Debts ( zero or no balance)


 4.4      American Express                                           Last 4 digits of account number       5006                                                    $0.00
          Nonpriority Creditor's Name
          PO Box 1270                                                When was the debt incurred?
          Newark, NJ 07101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card Debts for deceased spouse




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 3 of 34
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                                      Desc Main
                                                                     Document      Page 23 of 91
 Debtor 1 Elena Rivero                                                                                   Case number (if known)         20-23069

 4.5      American Honda Finance                                     Last 4 digits of account number       5187                                                    $0.00
          Nonpriority Creditor's Name
          Attn: National Bankruptcy Center                           When was the debt incurred?
          P0 Box 166469
          Irving, TX 75016
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   (Should be paid in full)


 4.6      Bank of America                                            Last 4 digits of account number       6570                                            $10,100.00
          Nonpriority Creditor's Name
          4909 Savarese Circle                                       When was the debt incurred?
          Tampa, FL 33634
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card Debts


 4.7      Bloomingdales                                              Last 4 digits of account number       9321                                                    $0.00
          Nonpriority Creditor's Name
          Attn: Recovery "Bk"                                        When was the debt incurred?
          P0 Box 9111
          Mason, OH 45040
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card Debts ( zero or no balance)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 4 of 34
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                                      Desc Main
                                                                     Document      Page 24 of 91
 Debtor 1 Elena Rivero                                                                                   Case number (if known)         20-23069

 4.8      BMW Financial Services                                     Last 4 digits of account number       5572                                                    $0.00
          Nonpriority Creditor's Name
          PO Box 9001065                                             When was the debt incurred?
          Louisville, KY 40290
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
                                                                        Student loans
              Check if this claim is for a community
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Debts for deceased spouse


 4.9      Business Card Services                                     Last 4 digits of account number       0623                                                    $0.00
          Nonpriority Creditor's Name
          PO Box 23065                                               When was the debt incurred?
          Columbus, GA 31902
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card Debts for deceased spouse


 4.1
 0        Chase Card Services                                        Last 4 digits of account number       4485                                              $4,104.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?
          P0 Box 15298
          Wilmington, DE 19850
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card Debts




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 5 of 34
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                                      Desc Main
                                                                     Document      Page 25 of 91
 Debtor 1 Elena Rivero                                                                                   Case number (if known)         20-23069

 4.1
 1        Chase Mortgage                                             Last 4 digits of account number       6324                                                    $0.00
          Nonpriority Creditor's Name
          Chase Records Center                                       When was the debt incurred?
          700 Kansas Lane
          Monroe, LA 71203
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Mortgage loan ( sold or transferred)


 4.1
 2        Citibank                                                   Last 4 digits of account number       2314                                            $10,845.00
          Nonpriority Creditor's Name
          Centralized Bankruptcy                                     When was the debt incurred?
          P0 Box 790034
          St Louis, MO 63179
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card Debts


 4.1
 3        Citibank/Best Buy                                          Last 4 digits of account number       7650                                                    $0.00
          Nonpriority Creditor's Name
          Centralized Bk Department                                  When was the debt incurred?
          P0 Box 790034
          St Louis, MO 63179
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card Debts ( zero or no balance)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 6 of 34
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                                      Desc Main
                                                                     Document      Page 26 of 91
 Debtor 1 Elena Rivero                                                                                   Case number (if known)         20-23069

 4.1
 4        Columbia Presbyterian Hospital                             Last 4 digits of account number       XXXX                                                    $0.00
          Nonpriority Creditor's Name
          GPO                                                        When was the debt incurred?
          PO Box 26947
          New York, NY 10087
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Debts for deceased spouse


 4.1
 5        Comenity Bank                                              Last 4 digits of account number       5909                                                    $0.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?
          P0 Box 182125
          Columbus, OH 43218
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card Debts ( zero or no balance)


 4.1      Department Store National
 6        Bank/Macy's                                                Last 4 digits of account number       3470                                                    $0.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?
          9111 Duke Boulevard
          Mason, OH 45040
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card Debts ( zero or no balance)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 7 of 34
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                                      Desc Main
                                                                     Document      Page 27 of 91
 Debtor 1 Elena Rivero                                                                                   Case number (if known)         20-23069

 4.1
 7        First Data                                                 Last 4 digits of account number       1000                                              Unknown
          Nonpriority Creditor's Name
          5565 Glenridge Connector Ne                                When was the debt incurred?
          Ste 2000
          Atlanta, GA 30342
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debts


 4.1
 8        First Electronic Bank                                      Last 4 digits of account number       2710                                                    $0.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?
          P0 Box 521271
          Salt Lake City, UT 84152
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card Debts ( zero or no balance)


 4.1
 9        Genesis Bankcard Services                                  Last 4 digits of account number       2710                                              $1,318.67
          Nonpriority Creditor's Name
          P0 Box 4477                                                When was the debt incurred?
          Beaverton, OR 97076
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card Debts




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 8 of 34
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                                      Desc Main
                                                                     Document      Page 28 of 91
 Debtor 1 Elena Rivero                                                                                   Case number (if known)         20-23069

 4.2
 0        Home Depot Credit Services                                 Last 4 digits of account number       2559                                                    $0.00
          Nonpriority Creditor's Name
          PO Box 790393                                              When was the debt incurred?
          Saint Louis, MO 63179
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Debts for deceased spouse


 4.2
 1        I.C. System, Inc                                           Last 4 digits of account number       9836                                                $551.00
          Nonpriority Creditor's Name
          P0 Box 64378                                               When was the debt incurred?
          Saint Paul, MN 55164
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collecting for American Anesthesiology Of
                                                                                         New Jersey
              Yes                                                       Other. Specify   Medical Debts


 4.2
 2        Midland Funding LLC                                        Last 4 digits of account number       XXXX                                                    $0.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?
          P0 Box 939069
          San Diego, CA 92193
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card Debts ( for notice only)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 9 of 34
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                                      Desc Main
                                                                     Document      Page 29 of 91
 Debtor 1 Elena Rivero                                                                                   Case number (if known)         20-23069

 4.2
 3        Nissan Infinti Lt                                          Last 4 digits of account number       4037                                              $4,550.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?
          8900 Freeport Parkway
          Irving, TX 75063
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
                                                                        Student loans
              Check if this claim is for a community
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Deficiency as to automobile lease
              Yes                                                       Other. Specify   2018 Infiniti QX60


 4.2      Nissan Motor Acceptance
 4        Corporation                                                Last 4 digits of account number       4037                                              $5,530.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?
          P0 Box 660360
          Dallas, TX 75266
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
                                                                        Student loans
              Check if this claim is for a community
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deficiency as to automobile lease


 4.2
 5        Nordstrom Signature Visa                                   Last 4 digits of account number       8722                                                    $0.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?
          P0 Box 6555
          Englewood, CO 80155
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card Debts ( zero or no balance)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 10 of 34
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                                      Desc Main
                                                                     Document      Page 30 of 91
 Debtor 1 Elena Rivero                                                                                   Case number (if known)         20-23069

 4.2
 6        On Deck Capital Inc.                                       Last 4 digits of account number       5321                                              Unknown
          Nonpriority Creditor's Name
          1400 Broadway                                              When was the debt incurred?
          New York, NY 10018
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Buiness Debts
              Yes                                                       Other. Specify   Potential liability as to business debts


 4.2
 7        Overlook Hospital                                          Last 4 digits of account number       XXXX                                                    $0.00
          Nonpriority Creditor's Name
          PO Box 102000                                              When was the debt incurred?
          Newark, NJ 07193
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Debts ( for notice only)


 4.2
 8        Penn Medicine                                              Last 4 digits of account number       7190                                              $3,743.84
          Nonpriority Creditor's Name
          PO Box 824406                                              When was the debt incurred?
          Philadelphia, PA 19182
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Debts




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 11 of 34
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                                      Desc Main
                                                                     Document      Page 31 of 91
 Debtor 1 Elena Rivero                                                                                   Case number (if known)         20-23069

 4.2
 9        Penn Medicine                                              Last 4 digits of account number       7190                                              Unknown
          Nonpriority Creditor's Name
          Patient Pay                                                When was the debt incurred?
          PO Box 824406
          Philadelphia, PA 19182-4406
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Debts


 4.3
 0        Raymour & Flanigan                                         Last 4 digits of account number       5122                                                    $0.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?
          P0 Box 130
          Liverpool, NY 13088
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card Debts ( zero or no balance)


 4.3
 1        Remex Inc                                                  Last 4 digits of account number       5731                                                $157.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?
          307 Wall Street
          Princeton, NJ 08540
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collecting for Garden State
                                                                                         Endoscopy-Anesthesia
              Yes                                                       Other. Specify   Medical Debts




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 12 of 34
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                                      Desc Main
                                                                     Document      Page 32 of 91
 Debtor 1 Elena Rivero                                                                                   Case number (if known)         20-23069

 4.3
 2        Simon's Agency, Inc.                                       Last 4 digits of account number       3958                                                  $77.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?
          P0 Box 5026
          Syracuse, NY 13220
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collecting for Summit Medical Group
              Yes                                                       Other. Specify   Medical Debts


 4.3
 3        Square Inc.                                                Last 4 digits of account number       XXXX                                                    $0.00
          Nonpriority Creditor's Name
          1455 Market Street                                         When was the debt incurred?
          Suite 600
          San Francisco, CA 94110
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business Loans / Business Debts
              Yes                                                       Other. Specify   Potenital liability as to business debts


 4.3
 4        Synchrony Bank                                             Last 4 digits of account number       1033                                                    $0.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?
          P0 Box 965060
          Orlando, FL 32896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card Debts ( zero or no balance)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 13 of 34
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                                      Desc Main
                                                                     Document      Page 33 of 91
 Debtor 1 Elena Rivero                                                                                   Case number (if known)         20-23069

 4.3
 5        TD Bank, N.A.                                              Last 4 digits of account number       7814                                                $756.00
          Nonpriority Creditor's Name
          32 Chestnut Street                                         When was the debt incurred?
          P0 Box 1377
          Lewiston, ME 04243
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card Debts


 4.3
 6        Torro, LLC                                                 Last 4 digits of account number       0306                                              Unknown
          Nonpriority Creditor's Name
          5965 S 900 E                                               When was the debt incurred?
          Suite 300
          Salt Lake City, UT 84121
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business debts
              Yes                                                       Other. Specify   Potential liability as to business debts


 4.3
 7        Trintas Hospital                                           Last 4 digits of account number       XXXX                                                    $0.00
          Nonpriority Creditor's Name
          925 East Jersey Street                                     When was the debt incurred?
          Elizabeth, NJ 07201
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Debts ( for notice only)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 14 of 34
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                                      Desc Main
                                                                     Document      Page 34 of 91
 Debtor 1 Elena Rivero                                                                                   Case number (if known)         20-23069

 4.3
 8        VitalCap Partnes, LLC                                      Last 4 digits of account number       4319                                              Unknown
          Nonpriority Creditor's Name
          244 5th Avenue                                             When was the debt incurred?
          Suite E298
          New York, NY 10001
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business loans
              Yes                                                       Other. Specify   Potential liability as to business debts


 4.3
 9        Wells Fargo Bank NA                                        Last 4 digits of account number       5282                                            $22,255.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?
          1 Home Campus
          Des Moines, IA 50328
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card Debts


 4.4
 0        Wells Fargo Bank NA                                        Last 4 digits of account number       6500                                            $14,430.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?
          1 Home Campus
          Des Moines, IA 50328
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card Debts




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 15 of 34
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                                        Desc Main
                                                                     Document      Page 35 of 91
 Debtor 1 Elena Rivero                                                                                    Case number (if known)         20-23069

 4.4
 1         Wells Fargo Bank NA                                       Last 4 digits of account number         5469                                                           $0.00
           Nonpriority Creditor's Name
           Attn: Bankruptcy                                          When was the debt incurred?
           1 Home Campus
           Des Moines, IA 50328
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Mortgage loan ( sold or transferred)

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 AHS                                                           Line 4.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 21385                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 New York, NY 10087
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 AHS                                                           Line 4.27 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 21385                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 New York, NY 10087
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 AHS Hospital Corp.                                            Line 4.27 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 35510                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Newark, NJ 07193
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 American Anesthesiology of NJ PC                              Line 4.21 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 120153                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Grand Rapids, MI 49528
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 American Express                                              Line 4.2 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 P0 Box 8218                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 Mason, OH 45040
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 American Express                                              Line 4.2 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 2965 W. Corporate Lakes Blvd.                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Fort Lauderdale, FL 33331
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 American Express                                              Line 4.3 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 84058                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Columbus, GA 31908
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 16 of 34
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                                        Desc Main
                                                                     Document      Page 36 of 91
 Debtor 1 Elena Rivero                                                                                   Case number (if known)          20-23069

 American Express                                              Line 4.3 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 PO Box 1270                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Newark, NJ 07101-1270
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 American Express                                              Line 4.3 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 297812                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Ft. Lauderdale, FL 33329-7812
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 American Express                                              Line 4.3 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 P0 Box 981537                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 El Paso, TX 79998
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 American Honda Finance                                        Line 4.5 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 201 Little Falls Drive                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 Wilmington, DE 19808
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Avant / Webbank                                               Line 4.33 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 222 N Lasalle Street Ste 1700
 Chicago, IL 60601
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Bank of America                                               Line 4.6 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Po Box 982238                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 El Paso, TX 79998
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Bank of America                                               Line 4.6 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 15284                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Wilmington, DE 19850
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Bank of America                                               Line 4.6 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 982235                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 El Paso, TX 79901
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Bank of America                                               Line 4.6 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 982238                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 El Paso, TX 79998
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Bank of America                                               Line 4.6 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 100 N Tyon Street                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Charlotte, NC 28255
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Bank of America                                               Line 4.6 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 15102                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Wilmington, DE 19886
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Bank of America                                               Line 4.6 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 650260                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Dallas, TX 75265

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 17 of 34
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                                        Desc Main
                                                                     Document      Page 37 of 91
 Debtor 1 Elena Rivero                                                                                    Case number (if known)         20-23069
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Best Buy                                                      Line 4.13 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 9001007                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, KY 40290
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Best Buy Credit                                               Line 4.13 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 1001007                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, KY 40290
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Bloomingdales                                                 Line 4.7 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 P0 Box 8218                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 Mason, OH 45040
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Bloomingdales                                                 Line 4.7 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 4592                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 Carol Stream, IL 60197
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 BMW Financial                                                 Line 4.8 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 78103                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Phoenix, AZ 85062
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 BMW Financial                                                 Line 4.8 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 78103                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Phoenix, AZ 85062
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Bmw Financial Services                                        Line 4.8 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 P0 Box 3608                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 Dublin, OH 43016
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Bmw Financial Services                                        Line 4.8 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 5515 Parkcenter Circle                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Dublin, OH 43017
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 BMW Financial Services                                        Line 4.8 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 9001065                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, KY 40290
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Business Card Services                                        Line 4.9 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 84030                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Columbus, GA 31908
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital Mangement Services                                    Line 4.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 698 1/2 South Ogden Street                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 700
 Buffalo, NY 14206
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 18 of 34
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                                        Desc Main
                                                                     Document      Page 38 of 91
 Debtor 1 Elena Rivero                                                                                   Case number (if known)          20-23069

 Capital One Bank                                              Line 4.22 of (Check one):                  Part 1: Creditors with Priority Unsecured Claims
 15000 Capital One Drive                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Richmond, VA 23238
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One, NA                                               Line 4.22 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Bankruptcy Dept.                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 5155
 Norcross, GA 30091
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One, NA                                               Line 4.22 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Capital One Bank (USA) N.A.                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 P0 Box 30285
 Salt Lake City, UT 84130
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Chase                                                         Line 4.10 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 15123                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Wilmington, DE 19850
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Chase Bank                                                    Line 4.10 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 659732                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 San Antonio, TX 78265
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Chase Bank                                                    Line 4.10 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 901038                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Fort Worth, TX 76101
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Chase bank                                                    Line 4.10 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 659409                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 San Antonio, TX 78265
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Chase Bank, NA                                                Line 4.10 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 182051                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Columbus, OH 43218
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Chase Card Services                                           Line 4.10 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P0 Box 15369                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Wilmington, DE 19850
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Chase Mortgage                                                Line 4.11 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 700 Kansas Lane                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Monroe, LA 71203
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Citibank                                                      Line 4.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P0 Box 6217                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Sioux Falls, SD 57117
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Citibank                                                      Line 4.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 6500                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 19 of 34
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                                        Desc Main
                                                                     Document      Page 39 of 91
 Debtor 1 Elena Rivero                                                                                   Case number (if known)          20-23069

 Sioux Falls, SD 57117
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Citibank                                                      Line 4.13 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P0 Box 6497                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Sioux Falls, SD 57117
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Citicards                                                     Line 4.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 6500                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Sioux Falls, SD 57117
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Citicorp Credit Services, Inc.                                Line 4.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 7920 NW 110th Street                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Kansas City, MO 64153
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Clarkson & Associates                                         Line 4.36 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 162 North 400 East                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Suite A-204
 Saint George, UT 84770
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Clarkson & Associates LLC                                     Line 4.36 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 162 North 400 East                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Suite A-204
 Saint George, UT 84770
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Clarkson & Associates LLC PC                                  Line 4.36 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 162 North 400 East                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Suite A-204
 Saint George, UT 84770
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Client Services                                               Line 4.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 3451 Harry S. Truman Blvd.                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Saint Charles, MO 63301
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Client Services, Inc.                                         Line 4.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 3451 Harry S. Truman Blvd.                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Saint Charles, MO 63301
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Cmre Financial Services Inc                                   Line 4.13 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 3075 E Imperial Hwy                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 200
 Brea, CA 92821
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Columbia Presbyterian Neurology                               Line 4.14 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 GPO                                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 26947
 New York, NY 10087
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Comenity                                                      Line 4.15 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 20 of 34
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                                        Desc Main
                                                                     Document      Page 40 of 91
 Debtor 1 Elena Rivero                                                                                    Case number (if known)         20-23069

 PO Box 183003                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Columbus, OH 43218
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Comenity Bank                                                 Line 4.15 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P0 Box 182789                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Columbus, OH 43218
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Comenity Bank                                                 Line 4.15 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attention: Bankruptcy                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 P0 Box 182686
 Columbus, OH 43218
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Complete Collection Service                                   Line 4.28 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1007 N Federal Hwy #280                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Fort Lauderdale, FL 33304
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 DCM Services LLC                                              Line 4.2 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 7601 Penn Avenue S                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Suite A600
 Minneapolis, MN 55423
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 DCM Services LLC                                              Line 4.2 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 1240                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 Minneapolis, MN 55440
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Department Store National                                     Line 4.16 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Bank/Macy's                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 P0 Box 8218
 Mason, OH 45040
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Equifax                                                       Line 4.33 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 740241                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Atlanta, GA 30374
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Experian                                                      Line 4.33 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 2002                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 Allen, TX 75013
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Fifth Judicial District Court                                 Line 4.36 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 County of Washington                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 206 Tabernacle Street
 Case No. 200500306
 Saint George, UT 84770
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 First Data                                                    Line 4.17 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 265 Broad Hollow Road                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Melville, NY 11747
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 21 of 34
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                                        Desc Main
                                                                     Document      Page 41 of 91
 Debtor 1 Elena Rivero                                                                                   Case number (if known)          20-23069

 First Data Corporation                                        Line 4.17 of (Check one):                  Part 1: Creditors with Priority Unsecured Claims
 PO Box 407092                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Fort Lauderdale, FL 33340
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 First Data Global Leasing                                     Line 4.17 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 4000 Coral Ridge Drive                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 Pompano Beach, FL 33065
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 First Electronic Bank                                         Line 4.18 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P0 Box 4499                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Beaverton, OR 97076
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 First Electronic Bank                                         Line 4.18 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 P0 Box 521271
 Salt Lake City, UT 84152
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Garden State Endoscopy & Surgery                              Line 4.31 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1700 Galloping Hill Road                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Kenilworth, NJ 07033
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Garden State Endoscopy & Surgery                              Line 4.31 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 367                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Bellmawr, NJ 08099
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Genesis Bankcard Services                                     Line 4.19 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 84049                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Columbus, GA 31908
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Home Depot Credit Services                                    Line 4.20 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 9001010                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, KY 40290
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Honda                                                         Line 4.5 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 National Service Center                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 165378
 Irving, TX 75016
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Honda Finance                                                 Line 4.5 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 7829                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Philadelphia, PA 19101-7870
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 IC Systems                                                    Line 4.21 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P0 Box 64378                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Saint Paul, MN 55164
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 IC Systems                                                    Line 4.21 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 444 Highway 96 East                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 22 of 34
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                                        Desc Main
                                                                     Document      Page 42 of 91
 Debtor 1 Elena Rivero                                                                                   Case number (if known)          20-23069

 PO Box 64887
 Saint Paul, MN 55164
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 internal Revenue Service                                      Line 2.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Andover, MA 05501                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 IRS                                                           Line 2.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 ACS Support - Stop 5050                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 219236
 Kansas City, MO 64121
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 IRS                                                           Line 2.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 219236                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Kansas City, MO 64121
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 IRS                                                           Line 2.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 9019                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Holtsville, NY 11742
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 IRS                                                           Line 2.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 219236                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Kansas City, MO 64121
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 IRS                                                           Line 2.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 804527                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Cincinnati, OH 45280
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Jeffrey G. Lerman, ESQ.                                       Line 4.14 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 170 Old Country Road                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Mineola, NY 11501
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Jeffrey G. Lerman, ESQ. PC                                    Line 4.14 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 170 Old Country Road                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Mineola, NY 11501
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Lending Club                                                  Line 4.33 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 71 Stevenson Street Ste 300                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 San Francisco, CA 94105
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Lendup Card Services                                          Line 4.33 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 225 Bush Street Ste 1100                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 San Francisco, CA 94104
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Loews                                                         Line 4.34 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P0 Box 965046                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 El Paso, TX 79998
                                                               Last 4 digits of account number



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 23 of 34
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                                        Desc Main
                                                                     Document      Page 43 of 91
 Debtor 1 Elena Rivero                                                                                   Case number (if known)          20-23069
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Lyons, Doughty , & Veldhuis, PC                               Line 4.22 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 136 Gaither Drive, Suite 100                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Mount Laurel, NJ 08054
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Lyons, Doughty , & Veldhuis, PC                               Line 4.22 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 136 Gaither Drive, Suite 100                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 1269
 Mount Laurel, NJ 08054
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Macy's                                                        Line 4.3 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 6167                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Sioux Falls, SD 57117
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Macy's                                                        Line 4.16 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 78008                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Phoenix, AZ 85062
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Macy's                                                        Line 4.16 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 9111 Duke Blvd.                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Mason, OH 45040
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Macy's                                                        Line 4.16 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 8053                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Mason, OH 45040
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Macy's Visa                                                   Line 4.2 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 P0 Box 745012                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Cincinnati, OH 45274
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Macy's Visa                                                   Line 4.2 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 P0 Box 9001108                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, KY 40208
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Macy's Visa                                                   Line 4.16 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 90098                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 West Chester, OH 45071
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Midland Credit Management                                     Line 4.22 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 350 Carmino De La Reina                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 100
 San Diego, CA 92108
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Midland Funding                                               Line 4.22 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Po Box 2001                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Warren, MI 48090
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 MRS                                                           Line 4.35 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 24 of 34
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                                        Desc Main
                                                                     Document      Page 44 of 91
 Debtor 1 Elena Rivero                                                                                   Case number (if known)          20-23069

 1930 Olney Avenue                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Cherry Hill, NJ 08003
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 New York Presbyterian                                         Line 4.14 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 9305 GPO                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 New York, NY 10087
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 New York Presbyterian                                         Line 4.14 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 525 East 68th Street                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Room M101
 New York, NY 10021
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 New York Presbyterian Hospital                                Line 4.14 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2020 Lindell Avenue                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Nashville, TN 37203
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Nissan                                                        Line 4.23 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 660680                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Dallas, TX 75266
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Nissan Infinti Lt                                             Line 4.24 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 8900 Freeport Parkway
 Irving, TX 75063
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Nissan Motor                                                  Line 4.24 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 660360                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Dallas, TX 75266
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Nissan Motor Acceptance Corp.                                 Line 4.24 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P0 Box 660366                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Dallas, TX 75266
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Nissan Motors                                                 Line 4.24 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 P0 Box 371491
 Pittsburg, PA 75266
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Nissan Motors                                                 Line 4.23 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 650424                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Dallas, TX 75266
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Nissan Motors                                                 Line 4.23 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 P0 Box 371491
 Pittsburg, PA 75266
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Nissan-infiniti Finance                                       Line 4.24 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 25 of 34
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                                        Desc Main
                                                                     Document      Page 45 of 91
 Debtor 1 Elena Rivero                                                                                   Case number (if known)          20-23069

 Attn: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 P0 Box 660366
 Dallas, TX 75266
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Nissan-infiniti Finance                                       Line 4.23 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 P0 Box 660366
 Dallas, TX 75266
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Nordstrom                                                     Line 4.25 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 78528                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Phoenix, AZ 85062-8528
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Nordstrom Bank                                                Line 4.25 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 79137                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Phoenix, AZ 85062
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Nordstrom Signature Visa                                      Line 4.25 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 13531 E. Caley Avenue                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Englewood, CO 80111
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 NYC Finance Dept. / HPD                                       Line 4.14 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 32                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 New York, NY 10008
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 On Deck Capital Inc.                                          Line 4.26 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 C/O Celtic Bank                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 268 S State Street
 Suite 300
 Salt Lake City, UT 84111
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 On Deck Capital Inc.                                          Line 4.26 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1400 Broadway                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 New York, NY 10018
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 One Deck Capital                                              Line 4.26 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 901 N Stuart Street                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 700
 Arlington, VA 22203
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 One Deck Capital Inc.                                         Line 4.26 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 901 N Stuart Street                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 700
 Arlington, VA 22203
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Overlook Hospital                                             Line 4.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 102000                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Newark, NJ 07193
                                                               Last 4 digits of account number


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 26 of 34
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                                        Desc Main
                                                                     Document      Page 46 of 91
 Debtor 1 Elena Rivero                                                                                    Case number (if known)         20-23069
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Overlook Hospital                                             Line 4.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 1000 American Road                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Morris Plains, NJ 07950
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Overlook Hospital                                             Line 4.27 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1000 American Road                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Morris Plains, NJ 07950
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Penn Medicine                                                 Line 4.29 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 824406                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Philadelphia, PA 19182-4406
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Penn Medicine Inc                                             Line 4.28 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 824406                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Philadelphia, PA 19182
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Penn Medicine Inc.                                            Line 4.29 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Patient Pay                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 824406
 Philadelphia, PA 19182-4406
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Portfolio Recovery                                            Line 4.22 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 140 Corporate Blvd.                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Ste. 1
 Norfolk, VA 23502
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Portfolio Recovery                                            Line 4.22 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 P0 Box 41067
 Norfolk, VA 23541
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Portfolio Recovery                                            Line 4.22 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 12914                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Norfolk, VA 23541
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Pressler, Felt, & Warshaw, LLP                                Line 4.22 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 7 Entin Road                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Parsippany, NJ 07054
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Pressler, Felt, & Warshaw, LLP ESQ                            Line 4.22 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 7 Entin Road                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Parsippany, NJ 07054
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Raymour and Flanigan Furniture                                Line 4.30 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P0 Box 130                                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Liverpool, NY 13088
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 27 of 34
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                                        Desc Main
                                                                     Document      Page 47 of 91
 Debtor 1 Elena Rivero                                                                                   Case number (if known)          20-23069

 Remex Inc                                                     Line 4.31 of (Check one):                  Part 1: Creditors with Priority Unsecured Claims
 307 Wall Street                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Princeton, NJ 08540
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Richard W Krieg, LLC                                          Line 4.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 17 Prospect Street                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Morristown, NJ 07960
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Sears Credit Card                                             Line 4.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P0 Box 78051                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Phoenix, AZ 85061
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Sears Credit Card                                             Line 4.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 6282                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Sioux Falls, SD 57117
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Simon's Agency                                                Line 4.32 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 P0 Box 5026
 Syracuse, NY 13220
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Simon's Agency, Inc.                                          Line 4.32 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 4963 Wintersweet Drives                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Liverpool, NY 13088
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Square Inc. LLC                                               Line 4.33 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1455 Market Street                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 600
 San Francisco, CA 94110
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 State of New Jersey                                           Line 2.2 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Division of Taxation                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Bankruptcy Section
 PO Box 245
 Trenton, NJ 08646-0245
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 State of New Jersey                                           Line 2.2 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Division of Revenue                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 262
 Trenton, NJ 08646
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 State of New Jersey                                           Line 2.2 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Division of Revenue                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 417
 Trenton, NJ 08646
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 State of New Jersey                                           Line 2.2 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Division of Taxation                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 046
 Trenton, NJ 08646-0046
Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 28 of 34
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                                        Desc Main
                                                                     Document      Page 48 of 91
 Debtor 1 Elena Rivero                                                                                   Case number (if known)          20-23069
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Summit Medical Group                                          Line 4.32 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 75 E Northfield Road                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Livingston, NJ 07039
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Sunrise Credit Services                                       Line 4.6 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 P0 Box 9100                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Farmingdale, NY 11735
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Superior Court of New Jersey                                  Line 4.39 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Law Division                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 2 Broad Street
 Ref # L-002233-20
 Elizabeth, NJ 07207
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Superior Court of New Jersey                                  Line 4.40 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Special Civil Part, Law Division                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 2 Broad Street , 3rd floor
 Ref # DC-006704-20
 Elizabeth, NJ 07207
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Superior Court of NJ                                          Line 4.39 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Law Division                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 2 Broad Street
 Ref # L-002996-20
 Elizabeth, NJ 07207
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Synchrony Bank                                                Line 4.34 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P0 Box 965036                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Orlando, FL 32896
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Synchrony Bank                                                Line 4.34 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 530914                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Atlanta, GA 30353
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Synchrony Bank                                                Line 4.34 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 960013                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Orlando, FL 32896
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Synchrony Bank                                                Line 4.34 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P0 Box 965015                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Orlando, FL 32896
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Synchrony Bank                                                Line 4.34 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Po Box 965015                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Orlando, FL 32896
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 TD Bank                                                       Line 4.25 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 29 of 34
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                                        Desc Main
                                                                     Document      Page 49 of 91
 Debtor 1 Elena Rivero                                                                                    Case number (if known)         20-23069

 PO Box 8400                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 Lewiston, ME 04243
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Td Bank N.a.                                                  Line 4.25 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 32 Chestnut Street                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Lewiston, ME 04240
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 TD Bank, NA                                                   Line 4.35 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 84037                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Columbus, GA 31908
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 TD Bank, NA                                                   Line 4.35 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 731                                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Mahwah, NJ 07430
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 TD Banknorth                                                  Line 4.35 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Operations Center                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 P0 Box 1377
 Lewiston, ME 04243
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Td Retail Cards                                               Line 4.35 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 11956                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Newark, NJ 07101
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Tenaglia & Hunt                                               Line 4.39 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 395 West Passaic Street                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 205
 Rochelle Park, NJ 07662
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Tenaglia & Hunt PA                                            Line 4.39 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 395 West Passaic Street                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 205
 Rochelle Park, NJ 07662
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Tenaglia and Hunt, PA                                         Line 4.39 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 395 West Passaic Street                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 205
 Rochelle Park, NJ 07662
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Tenaglia and Hunt, PA ESQ                                     Line 4.39 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 395 West Passaic Street                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 205
 Rochelle Park, NJ 07662
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 The Grogan Law Group                                          Line 4.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 17 Prospect Street                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Morristown, NJ 07960
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 30 of 34
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                                        Desc Main
                                                                     Document      Page 50 of 91
 Debtor 1 Elena Rivero                                                                                   Case number (if known)          20-23069

 The Grogan Law Group, LLC                                     Line 4.1 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 17 Prospect Street                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Morristown, NJ 07960
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Torro                                                         Line 4.36 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 5965 S 900 E                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 300
 Salt Lake City, UT 84121
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Torro, LLC Inc.                                               Line 4.36 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 5965 S 900 E                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 300
 Salt Lake City, UT 84121
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Trans Union                                                   Line 4.33 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 1000                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Crum Lynne, PA 19022
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Trintas Emergency                                             Line 4.37 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Phoenix Physicians                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 6880 W Snowville Road #210
 Brecksville, OH 44141
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Trintas EMRG Solutions                                        Line 4.37 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 8500-7316                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Philadelphia, PA 19178
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Trintas Hospital                                              Line 4.37 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 225 Williamson Street                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Elizabeth, NJ 07207
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Vital Cap Partnes                                             Line 4.38 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 244 5th Avenue                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Suite E298
 New York, NY 10001
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 VitalCap Partnes LLC                                          Line 4.38 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 244 5th Avenue                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Suite E298
 New York, NY 10001
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 VitalCap Partnes, LLC Inc.                                    Line 4.38 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 244 5th Avenue                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Suite E298
 New York, NY 10001
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Web Bank                                                      Line 4.33 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 6440 S Wasatch                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 300
 Salt Lake City, UT 84121
Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 31 of 34
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                                        Desc Main
                                                                     Document      Page 51 of 91
 Debtor 1 Elena Rivero                                                                                   Case number (if known)          20-23069
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Wells Fargo                                                   Line 4.39 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 5129                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Sioux Falls, SD 57117
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Wells Fargo                                                   Line 4.40 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 5511                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Sioux Falls, SD 57117
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Wells Fargo Bank                                              Line 4.39 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Collections Manager                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 7000 Vista Drive
 MAC N8238-3D
 West Des Moines, IA 50266
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Wells Fargo Bank                                              Line 4.39 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 28724                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Kansas City, MO 64118
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Wells Fargo Bank                                              Line 4.39 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 1225                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Charlotte, NC 28201-1225
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Wells Fargo Bank                                              Line 4.40 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 10438                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Des Moines, IA 50306
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Wells Fargo Bank NA                                           Line 4.41 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P0 Box 10328                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Des Moines, IA 50306
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Wells Fargo Card Services                                     Line 4.39 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 10347                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Des Moines, IA 50306-0347
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Wells Fargo Card Services                                     Line 4.39 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 6412                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Carol Stream, IL 60197
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Wells Fargo Card Services                                     Line 4.39 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 77053                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Minneapolis, MN 55480
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Wells fargo Card Services                                     Line 4.40 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 51193                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Los Angeles, CA 90051
                                                               Last 4 digits of account number



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 32 of 34
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                                        Desc Main
                                                                     Document      Page 52 of 91
 Debtor 1 Elena Rivero                                                                                   Case number (if known)          20-23069
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Wells Fargo Financial                                         Line 4.39 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 5943                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Sioux Falls, SD 57117
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Wells Fargo Financial                                         Line 4.39 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1240 Office Plaza Drive                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 West Des Moines, IA 50266
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Wells Fargo Home Loans                                        Line 4.41 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1 Home Campus                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 X20501-01H
 Des Moines, IA 50328
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Wells Fargo Home Mortgage                                     Line 4.41 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 10437                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Des Moines, IA 50306
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Zwicker & Associates, P C                                     Line 4.26 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 80 Minuteman Road                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Andover, MA 01810
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Zwicker & Associates, PC                                      Line 4.26 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 80 Minuteman Road                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Andover, MA 01810
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Zwicker & Associates, PC ESQ                                  Line 4.26 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 80 Minuteman Road                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Andover, MA 01810
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Zwicker and Associates LLC                                    Line 4.26 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1105 Laurel Oak Road                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 136
 Voorhees, NJ 08043
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Zwicker and Associates, PC                                    Line 4.26 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1106 Laurel Oak Road                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 136
 Voorhees, NJ 08043
                                                               Last 4 digits of account number


 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                          6b.       $                           0.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                           0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                           0.00


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 33 of 34
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                            Desc Main
                                                                     Document      Page 53 of 91
 Debtor 1 Elena Rivero                                                                               Case number (if known)    20-23069

                        6e.   Total Priority. Add lines 6a through 6d.                                 6e.      $                     0.00

                                                                                                                        Total Claim
                        6f.   Student loans                                                            6f.      $                     0.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                    6g.      $                     0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts        6h.      $                     0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount     6i.
                              here.                                                                             $                79,978.51

                        6j.   Total Nonpriority. Add lines 6f through 6i.                              6j.      $                79,978.51




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 34 of 34
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                Case 20-23069-JKS                       Doc 7         Filed 12/08/20 Entered 12/08/20 14:21:36                          Desc Main
                                                                     Document      Page 54 of 91
 Fill in this information to identify your case:

 Debtor 1                  Elena Rivero
                           First Name                         Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)       First Name                         Middle Name              Last Name


 United States Bankruptcy Court for the:               DISTRICT OF NEW JERSEY

 Case number           20-23069
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
              No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
        and unexpired leases.


         Person or company with whom you have the contract or lease                      State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code
  2.1
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.2
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.3
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.4
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.5
           Name


           Number        Street

           City                                     State                   ZIP Code




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
               Case 20-23069-JKS                          Doc 7         Filed 12/08/20 Entered 12/08/20 14:21:36              Desc Main
                                                                       Document      Page 55 of 91
 Fill in this information to identify your case:

 Debtor 1                   Elena Rivero
                            First Name                           Middle Name        Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name        Last Name


 United States Bankruptcy Court for the:                 DISTRICT OF NEW JERSEY

 Case number           20-23069
 (if known)                                                                                                                   Check if this is an
                                                                                                                              amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                    12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                      Check all schedules that apply:


    3.1         Elena & Mario Jewelry LLC                                                              Schedule D, line
                726 Murray Street                                                                      Schedule E/F, line 4.38
                Elizabeth, NJ 07202
                                                                                                       Schedule G
                Business debts ( debtor may have personal responsibility)
                                                                                                    VitalCap Partnes, LLC



    3.2         Elena & Mario Jewelry LLC                                                             Schedule D, line
                726 Murray Street                                                                     Schedule E/F, line    4.36
                Elizabeth, NJ 07202
                                                                                                      Schedule G
                Business debts ( debtor may have personal responsibility)
                                                                                                    Torro, LLC



    3.3         Elena & Mario Jewelry LLC                                                             Schedule D, line
                726 Murray Street                                                                     Schedule E/F, line    4.33
                Elizabeth, NJ 07202
                                                                                                      Schedule G
                Business debts ( debtor may have personal responsibility)
                                                                                                    Square Inc.




Official Form 106H                                                              Schedule H: Your Codebtors                                 Page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                   Desc Main
                                                                     Document      Page 56 of 91
 Debtor 1 Elena Rivero                                                                       Case number (if known)   20-23069


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                                                                                                  Check all schedules that apply:
    3.4      Elena & Mario Jewelry LLC                                                              Schedule D, line
             726 Murray Street                                                                      Schedule E/F, line      4.26
             Elizabeth, NJ 07202
                                                                                                    Schedule G
             Business debts ( debtor may have personal responsibility)
                                                                                                  On Deck Capital Inc.



    3.5      Mario E Rivero                                                                         Schedule D, line
             726 Murray Street                                                                      Schedule E/F, line      4.6
             Elizabeth, NJ 07202
                                                                                                    Schedule G
             Co-signed obligations with debtor's deceased spouse
                                                                                                  Bank of America



    3.6      Mario E Rivero                                                                         Schedule D, line   2.1
             726 Murray Street                                                                      Schedule E/F, line
             Elizabeth, NJ 07202
                                                                                                    Schedule G
             Co-signed obligations with debtor's deceased spouse
                                                                                                  Bayview Financial Loan



    3.7      Mario E Rivero                                                                         Schedule D, line   2.2
             726 Murray Street                                                                      Schedule E/F, line
             Elizabeth, NJ 07202
                                                                                                    Schedule G
             Co-signed obligations with debtor's deceased spouse
                                                                                                  Specialized Loan Servicing/SLS



    3.8      Mario E Rivero                                                                         Schedule D, line   2.3
             726 Murray Street                                                                      Schedule E/F, line
             Elizabeth, NJ 07202
                                                                                                    Schedule G
             Co-signed obligations with debtor's deceased spouse
                                                                                                  Wells Fargo Bank, NA



    3.9      Mario E Rivero                                                                         Schedule D, line
             726 Murray Street                                                                      Schedule E/F, line  4.14
             Elizabeth, NJ 07202
                                                                                                    Schedule G
             Co-signed obligations with debtor's deceased spouse
                                                                                                  Columbia Presbyterian Hospital



    3.10     Mario E Rivero                                                                          Schedule D, line
             726 Murray Street                                                                       Schedule E/F, line 2.1
             Elizabeth, NJ 07202
                                                                                                     Schedule G
             Co-signed obligations with debtor's deceased spouse
                                                                                                  Internal Revenue Service



    3.11     Mario E Rivero                                                                         Schedule D, line
             726 Murray Street                                                                      Schedule E/F, line      4.29
             Elizabeth, NJ 07202
                                                                                                    Schedule G
             Co-signed obligations with debtor's deceased spouse
                                                                                                  Penn Medicine




Official Form 106H                                                            Schedule H: Your Codebtors                                  Page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                   Desc Main
                                                                     Document      Page 57 of 91
 Debtor 1 Elena Rivero                                                                       Case number (if known)   20-23069


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                                                                                                  Check all schedules that apply:
    3.12     Mario E Rivero                                                                         Schedule D, line
             726 Murray Street                                                                      Schedule E/F, line      2.2
             Elizabeth, NJ 07202
                                                                                                    Schedule G
             Co-signed obligations with debtor's deceased spouse
                                                                                                  State of New Jersey




Official Form 106H                                                            Schedule H: Your Codebtors                                  Page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
        Case 20-23069-JKS    Doc 7    Filed 12/08/20 Entered 12/08/20 14:21:36      Desc Main
                                     Document      Page 58 of 91

In re   Elena Rivero                                                 Case No.   20-23069
                                                 Debtor(s)



                                 SCHEDULE I - YOUR INCOME
                                            Attachment A

Debtor's income was affected by the following events and circumstances:

* Debtor's spouse passed away in April 2020. Spouse did not have any insurance to support or
assist debtor.

* Debtor is not regularly employed. Debtor has not worked regularly and or received any
employment income or wages in the past twelve months or longer.

* Debtor is not currently operating any business. Debtor has not operated any business entity in
2020, estimated. Debtor has also not received any business income in 2020.

* Debtor is currently receiving retirement benefits on behalf of her deceased spouse.

* Debtor was previously receiving social security benefits on behalf of her deceased spouse.
Debtor is currently receiving her own social security benefits.

* Debtor has many medical issues which affect her ability to work and earn income.

* Debtor's deceased spouse was also dealing with many medical issues prior to his death.

* Debtor is not currently renting and or receiving any income as to her Florida real property.
Debtor has never rented her real property in Florida. ( condominium unit).
              Case 20-23069-JKS                   Doc 7    Filed 12/08/20 Entered 12/08/20 14:21:36                                 Desc Main
                                                          Document      Page 59 of 91


Fill in this information to identify your case:

Debtor 1                      Elena Rivero

Debtor 2
(Spouse, if filing)


United States Bankruptcy Court for the:       DISTRICT OF NEW JERSEY

Case number               20-23069                                                                      Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                    Employed
       attach a separate page with           Employment status*
                                                                      Not employed                                Not employed
       information about additional
       employers.
                                             Occupation            Unemployed - Not working
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Unemployed - Not working

       Occupation may include student        Employer's address    ( Debtor is currently only
       or homemaker, if it applies.                                receiving social security
                                                                   benefits and retirement
                                                                   pension benefits)


                                             How long employed there?
                                                                              *See Attachment for Additional Employment Information

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $              0.00       $             N/A

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$            N/A

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $           0.00              $      N/A




Official Form 106I                                                      Schedule I: Your Income                                                 page 1
           Case 20-23069-JKS                Doc 7       Filed 12/08/20 Entered 12/08/20 14:21:36                                  Desc Main
                                                       Document      Page 60 of 91

Debtor 1   Elena Rivero                                                                          Case number (if known)    20-23069


                                                                                                     For Debtor 1            For Debtor 2 or
                                                                                                                             non-filing spouse
     Copy line 4 here                                                                     4.         $              0.00     $             N/A

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $              0.00     $               N/A
     5b.    Mandatory contributions for retirement plans                                  5b.        $              0.00     $               N/A
     5c.    Voluntary contributions for retirement plans                                  5c.        $              0.00     $               N/A
     5d.    Required repayments of retirement fund loans                                  5d.        $              0.00     $               N/A
     5e.    Insurance                                                                     5e.        $              0.00     $               N/A
     5f.    Domestic support obligations                                                  5f.        $              0.00     $               N/A
     5g.    Union dues                                                                    5g.        $              0.00     $               N/A
     5h.    Other deductions. Specify:                                                    5h.+       $              0.00 +   $               N/A
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $               N/A
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $                  0.00     $               N/A
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00     $               N/A
     8b. Interest and dividends                                                           8b.        $              0.00     $               N/A
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $          0.00         $               N/A
     8d. Unemployment compensation                                                        8d.        $          0.00         $               N/A
     8e. Social Security                                                                  8e.        $      1,556.00         $               N/A
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.        $          0.00         $               N/A
     8g. Pension or retirement income                                                     8g.        $      2,148.03         $               N/A
                                               Part-tIme Business income ( No
     8h.    Other monthly income. Specify:     net business income)                       8h.+ $                    0.00 + $                 N/A

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          3,704.03         $               N/A

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              3,704.03 + $             N/A = $          3,704.03
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                   0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                        12.   $         3,704.03
                                                                                                                                         Combined
                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain: Debtor is not currently operating any business.
                             Debtor has several medical issues which make working regularly more difficult than usual.
                             Debtor's spouse passed away in April 2020.
                             Debtor may rent , Florida condominium unit, in the future to generate additional monthly income.




Official Form 106I                                                     Schedule I: Your Income                                                      page 2
           Case 20-23069-JKS        Doc 7    Filed 12/08/20 Entered 12/08/20 14:21:36                   Desc Main
                                            Document      Page 61 of 91

Debtor 1   Elena Rivero                                                   Case number (if known)   20-23069


                                               Official Form B 6I
                               Attachment for Additional Employment Information

Debtor
Occupation            Retail Sales
Name of Employer      Elena & Mario Jewelry LLC                         Debtor was previously operating business on a
How long employed     1992 to Present                                   part-time and flexible basis. Debtor is not
Address of Employer   726 Murray Street                                 currently operating business. Debtor has not
                      Elizabeth, NJ 07202                               operated the business in 2020, estimated.




Official Form 106I                                   Schedule I: Your Income                                        page 3
         Case 20-23069-JKS                       Doc 7      Filed 12/08/20 Entered 12/08/20 14:21:36                                  Desc Main
                                                           Document      Page 62 of 91


Fill in this information to identify your case:

Debtor 1                 Elena Rivero                                                                      Check if this is:
                                                                                                               An amended filing
Debtor 2                                                                                                       A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   DISTRICT OF NEW JERSEY                                                     MM / DD / YYYY

Case number           20-23069
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.   Fill out this information for   Dependent’s relationship to          Dependent’s    Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                      No
      dependents names.                                                                                                                     Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                                  0.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                             0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                             0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                           160.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                             0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                             0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                           page 1
        Case 20-23069-JKS                      Doc 7        Filed 12/08/20 Entered 12/08/20 14:21:36                                       Desc Main
                                                           Document      Page 63 of 91

Debtor 1     Elena Rivero                                                                              Case number (if known)      20-23069

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 235.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                  45.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 185.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                385.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                 70.00
10.   Personal care products and services                                                    10. $                                                 125.00
11.   Medical and dental expenses                                                            11. $                                                 150.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 245.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                   0.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                   95.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                    0.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: Personal income tax liabilities ( Non-dischargeable)                          16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
      17c. Other. Specify:                                                                 17c. $                                                     0.00
      17d. Other. Specify:                                                                 17d. $                                                     0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                               1,353.40
      20b. Real estate taxes                                                               20b. $                                                   0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                   0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                 120.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                 533.00
21.   Other: Specify:                                                                        21. +$                                                 0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       3,701.40
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       3,701.40
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               3,704.03
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              3,701.40

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                    2.63

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here: Debtor has several medical issues which make some household and living expenses higher
                          than usual. Debtor does not have regular health insurance.
                          Debtor is not currently paying her home mortgage loan as the Elizabeth, NJ.
                          Some monthly household and living expenses likely to increase with an increase in monthly income.




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
               Case 20-23069-JKS                      Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                        Desc Main
                                                                     Document      Page 64 of 91




 Fill in this information to identify your case:

 Debtor 1                    Elena Rivero
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              DISTRICT OF NEW JERSEY

 Case number              20-23069
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Elena Rivero                                                          X
              Elena Rivero                                                              Signature of Debtor 2
              Signature of Debtor 1

              Date       12/04/2020                                                     Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
               Case 20-23069-JKS                      Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                               Desc Main
                                                                     Document      Page 65 of 91



 Fill in this information to identify your case:

 Debtor 1                  Elena Rivero
                           First Name                       Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              DISTRICT OF NEW JERSEY

 Case number           20-23069
 (if known)                                                                                                                                  Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                 Dates Debtor 1              Debtor 2 Prior Address:                              Dates Debtor 2
                                                                lived there                                                                      lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income             Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.         (before deductions
                                                                                    exclusions)                                                  and exclusions)

 From January 1 of current year until                Wages, commissions,                               $0.00         Wages, commissions,
 the date you filed for bankruptcy:                bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                               Desc Main
                                                                     Document      Page 66 of 91
 Debtor 1      Elena Rivero                                                                                Case number (if known)   20-23069


                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income           Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.       (before deductions
                                                                                    exclusions)                                                and exclusions)

                                                      Wages, commissions,                              $0.00         Wages, commissions,
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


 For last calendar year:                             Wages, commissions,                        $38,250.00           Wages, commissions,
 (January 1 to December 31, 2019 )                 bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


                                                      Wages, commissions,                              $0.00         Wages, commissions,
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


 For the calendar year before that:                  Wages, commissions,                        $40,008.00           Wages, commissions,
 (January 1 to December 31, 2018 )                 bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


                                                      Wages, commissions,                              $0.00         Wages, commissions,
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                  Debtor 1                                                         Debtor 2
                                                  Sources of income                 Gross income from              Sources of income           Gross income
                                                  Describe below.                   each source                    Describe below.             (before deductions
                                                                                    (before deductions and                                     and exclusions)
                                                                                    exclusions)
 From January 1 of current year until Retirement Pension                                        $12,888.18         Pension Retirement                   $8,592.12
 the date you filed for bankruptcy:   Benefits ( Deceased                                                          benefits
                                                  Spouse)

                                                  Social Security                                 $9,768.00        Social Security                      $6,800.00
                                                  benefits                                                         benefits

 For last calendar year:                          Retirement Pension                                   $0.00       Pension Retirement                 $25,776.36
 (January 1 to December 31, 2019 )                Benefits ( Deceased                                              benefits
                                                  Spouse)

                                                  Social Security                                      $0.00       Social Security                    $20,040.00
                                                  Benefits                                                         benefits




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                              Desc Main
                                                                     Document      Page 67 of 91
 Debtor 1      Elena Rivero                                                                                Case number (if known)   20-23069


                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income            Gross income
                                                   Describe below.                  each source                    Describe below.              (before deductions
                                                                                    (before deductions and                                      and exclusions)
                                                                                    exclusions)
 For the calendar year before that:                Retirement Pension                                  $0.00       Pension Retirement                    $25,776.36
 (January 1 to December 31, 2018 )                 Benefits ( Deceased                                             benefits
                                                   Spouse)

                                                   Social Security                                     $0.00       Social Security                       $19,860.00
                                                   Benefits                                                        benefits


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                              Dates of payment             Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe
       Elizabethtown Gas                                        Within the past 90                $625.00                 $0.00        Mortgage
       PO Box 4569                                              days. Ordinary                                                         Car
       Atlanta, GA 30302                                        monthly payments                                                       Credit Card
                                                                of utilities,                                                          Loan Repayment
                                                                estimated.
                                                                                                                                       Suppliers or vendors
                                                                                                                                       Other Utilities


       Bayview Financial Loan                                   Within the past 90                   $0.00        $335,749.43          Mortgage
       Attn: Bankruptcy Dept                                    days. Ordinary                                                         Car
       4425 Ponce De Leon Blvd. 5th                             monthly payments
                                                                                                                                       Credit Card
       Floor                                                    of mortgage loan.
                                                                                                                                       Loan Repayment
       Coral Gables, FL 33146
                                                                                                                                       Suppliers or vendors
                                                                                                                                       Other


       Condominium Association Dues                             Within the past 90              $1,599.00                 $0.00        Mortgage
       7135 Collins Avenue                                      days. Ordinary                                                         Car
       Miami Beach, FL 33141                                    monthly payments                                                       Credit Card
                                                                of condominium                                                         Loan Repayment
                                                                association dues.
                                                                                                                                       Suppliers or vendors
                                                                                                                                      Other Condominium
                                                                                                                                    association dues




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                              Desc Main
                                                                     Document      Page 68 of 91
 Debtor 1      Elena Rivero                                                                                Case number (if known)   20-23069


       Creditor's Name and Address                              Dates of payment             Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe
       Specialized Loan Servicing/SLS                           Within the past 90                $959.83          $75,115.00         Mortgage
       Attn: Bankruptcy                                         days. Ordinary                                                        Car
       P0 Box 636005                                            monthly payments
                                                                                                                                      Credit Card
       Littleton, CO 80163                                      of mortgage loan.
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other


       Wells Fargo Bank, NA                                     Within the past 90                $446.98         $176,780.91         Mortgage
       PO Box 14529                                             days. Ordinary                                                        Car
       Des Moines, IA 50306                                     monthly payments
                                                                                                                                      Credit Card
                                                                of mortgage loan.
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                               Dates of payment             Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                               Dates of payment             Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                               Nature of the case          Court or agency                         Status of the case
       Case number
       Wells Fargo Bank, NA v. Elena                            Contract claim              Superior Court of New                      Pending
       Rivero                                                                               Jersey                                     On appeal
       DC-006704-20                                                                         Special Civil Part, Law
                                                                                                                                       Concluded
                                                                                            Division
                                                                                            2 Broad Street
                                                                                                                                    Judgement entered for
                                                                                            Elizabeth, NJ 07202
                                                                                                                                    Plaintiff




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                              Desc Main
                                                                     Document      Page 69 of 91
 Debtor 1      Elena Rivero                                                                                Case number (if known)    20-23069


       Case title                                               Nature of the case          Court or agency                          Status of the case
       Case number
       Wells Fargo Bank, NA v. Elena                            Contract claim              Superior Court of New                       Pending
       Rivero                                                                               Jersey                                      On appeal
       L-002233-20                                                                          Law Division
                                                                                                                                        Concluded
                                                                                            2 Broad Street
                                                                                            Elizabeth, NJ 07202
                                                                                                                                     Judgement entered for
                                                                                                                                     Plaintiff

       AHS Hospital Corporation v. Elena                        Contract claim              Superior Court of New                       Pending
       Rivero                                                                               Jersey                                      On appeal
       DC-015918-19                                                                         Special Civil Part, Law
                                                                                                                                        Concluded
                                                                                            Division
                                                                                            2 Broad Street
                                                                                                                                     Dismissed by court
                                                                                            Elizabeth, NJ 07202

       Torro, LLC v. Elena Rivero, et als.                      Contract claim              Fifth Judicial District Court               Pending
       Case No. 200500306                                                                   County of Washington                        On appeal
                                                                                            206 Tabernacle Street
                                                                                                                                        Concluded
                                                                                            Saint George, UT 84770
                                                                                                                                     Judgement entered for
                                                                                                                                     Plaintiff


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                Describe the Property                                         Date                        Value of the
                                                                                                                                                             property
                                                                Explain what happened
       BMW Financial Services                                   Unknown deficiency relating to return of                      Within the                   Unknown
       PO Box 9001065                                           leased automobile                                             past one year,
       Louisville, KY 40290                                                                                                   estimated
                                                                     Property was repossessed.
                                                                     Property was foreclosed.
                                                                     Property was garnished.
                                                                     Property was attached, seized or levied.

       Nissan Motor Acceptance                                  Unknown deficiency as to automobile lease                     Within the                   Unknown
       Corporation                                                                                                            past one year,
       Attn: Bankruptcy                                              Property was repossessed.                                estimated
       P0 Box 660360                                                 Property was foreclosed.
       Dallas, TX 75266                                              Property was garnished.
                                                                     Property was attached, seized or levied.


11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                Describe the action the creditor took                         Date action was                Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                               Desc Main
                                                                     Document      Page 70 of 91
 Debtor 1      Elena Rivero                                                                                Case number (if known)    20-23069



 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                     Describe the gifts                                      Dates you gave                 Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                 Describe what you contributed                           Dates you                      Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your      Value of property
       how the loss occurred                                                                                                  loss                           lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                   Date payment             Amount of
       Address                                                        transferred                                             or transfer was           payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Raymond and Raymond, Attorneys At                              Court filing fees of $335.00 dollars.                   November                 $1,281.00
       Law                                                            Seventy-four dollars for credit report /                2020
       Attn: Herbert B. Raymond, ESQ.                                 liability report.
       7 Glenwood Avenue                                              Legal fees of $872.00 dollars.
       Suite 408, 4th Floor
       East Orange, NJ 07017
       herbertraymond@gmail.com


       Access Counseling, Inc.                                        $8.95 dollars for court required credit                 November                     $18.90
       633 West 5th Street                                            counseling course.                                      2020
       Suite#26001                                                    $9.95 dollars for court required                        December
       Los Angeles, CA 90071                                          financial management course.                            2020
       www.accesscounselinginc.org




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                              Desc Main
                                                                     Document      Page 71 of 91
 Debtor 1      Elena Rivero                                                                                Case number (if known)    20-23069


       Person Who Was Paid                                            Description and value of any property                   Date payment              Amount of
       Address                                                        transferred                                             or transfer was            payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Mack Appraisal Service, LLC                                    $150.00 dollars for real property                       September                   $150.00
       39 Whitfield Place                                             appraisal.                                              2020
       Caldwell, NJ 07006
       mackappraisal@gmail.com


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                   Date payment              Amount of
       Address                                                        transferred                                             or transfer was            payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
            No
            Yes. Fill in the details.
       Person Who Received Transfer                                   Description and value of                  Describe any property or        Date transfer was
       Address                                                        property transferred                      payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                  Description and value of the property transferred                         Date Transfer was
                                                                                                                                                made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
         No
            Yes. Fill in the details.
       Name of Financial Institution and                        Last 4 digits of           Type of account or           Date account was             Last balance
       Address (Number, Street, City, State and ZIP             account number             instrument                   closed, sold,            before closing or
       Code)                                                                                                            moved, or                         transfer
                                                                                                                        transferred
       Wells Fargo Bank, NA                                     XXXX-XXXX                     Checking                  Business                              $0.00
       Elizabeth, NJ 07201                                                                    Savings
                                                                                                                        checking
                                                                                                                        account
                                                                                              Money Market
                                                                                                                        Closed in the
                                                                                              Brokerage
                                                                                                                        past one year,
                                                                                              Other                     estimated
                                                                                                                        $0.00 dollars,
                                                                                                                        estimated as
                                                                                                                        final balance
                                                                                                                        when closed.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                                  Desc Main
                                                                     Document      Page 72 of 91
 Debtor 1      Elena Rivero                                                                                      Case number (if known)   20-23069


21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                  Who else had access to it?                 Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City,                                                 have it?
                                                                      State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                       Who else has or had access                 Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)             to it?                                                                         have it?
                                                                      Address (Number, Street, City,
                                                                      State and ZIP Code)


 Part 9:      Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                   Where is the property?                     Describe the property                           Value
       Address (Number, Street, City, State and ZIP Code)             (Number, Street, City, State and ZIP
                                                                      Code)


 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                   Governmental unit                             Environmental law, if you        Date of notice
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City, State and      know it
                                                                      ZIP Code)


25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                   Governmental unit                             Environmental law, if you        Date of notice
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City, State and      know it
                                                                      ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                              Desc Main
                                                                     Document      Page 73 of 91
 Debtor 1      Elena Rivero                                                                                Case number (if known)   20-23069


26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                     Court or agency                      Nature of the case                     Status of the
       Case Number                                                    Name                                                                        case
                                                                      Address (Number, Street, City,
                                                                      State and ZIP Code)


 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                A member of a limited liability company (LLC) or limited liability partnership (LLP)

                A partner in a partnership

                An officer, director, or managing executive of a corporation

                An owner of at least 5% of the voting or equity securities of a corporation

            No. None of the above applies. Go to Part 12.

            Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                            Describe the nature of the business              Employer Identification number
       Address                                                                                                   Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                 Dates business existed
       Elena & Mario Jewelry, LLC                               Elena & Mario Jewelry, LLC                       EIN:         XXX-XX-3194
       726 Murray Street                                        Incorporated in the State of NJ
       Elizabeth, NJ 07202                                      Business operates out of debtor's                From-To      1992 to 2020 ( Not currently
                                                                residence.                                                    operating)
                                                                Solely owned by Elena Rivero
                                                                (debtor)
                                                                Business provides retail sales of
                                                                clothing, clothing accessories,
                                                                and mostly costume jewelry.
                                                                No real property. No accounts
                                                                receivables. No large equipment.

                                                                Best Solutions Tax &
                                                                Bookkeeping Services
                                                                6210 Kennedy Blvd.
                                                                West new York, NJ 07093
                                                                EIN # XX-XXXXXXX
                                                                Phone # 888-320-5556




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                              Desc Main
                                                                     Document      Page 74 of 91
 Debtor 1      Elena Rivero                                                                                Case number (if known)   20-23069


       Business Name                                            Describe the nature of the business              Employer Identification number
       Address                                                                                                   Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                 Dates business existed
       One Prime Financial Solutions,                           Incorporated in the State of NJ                  EIN:         XXX-XX-3194
       LLC                                                      Business operated out of debtor's
       726 Murray Street                                        residence.                                       From-To      2017 to 2020 ( Never operated.
       Elizabeth, NJ 07202                                      Solely owned by Elena Rivero                                  Not currently operating)
                                                                (debtor)
                                                                Business operated providing
                                                                sales of credit card processing
                                                                and merchant business services.
                                                                No real property. No accounts
                                                                receivables. No large equipment.
                                                                Business never actually operated.

                                                                Best Solutions Tax &
                                                                Bookkeeping Services
                                                                6210 Kennedy Blvd.
                                                                West new York, NJ 07093
                                                                EIN # XX-XXXXXXX
                                                                Phone # 888-320-5556


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
            Yes. Fill in the details below.
       Name                                                     Date Issued
       Address
       (Number, Street, City, State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                            Desc Main
                                                                     Document      Page 75 of 91
 Debtor 1      Elena Rivero                                                                                Case number (if known)   20-23069



 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Elena Rivero
 Elena Rivero                                                            Signature of Debtor 2
 Signature of Debtor 1

 Date     12/04/2020                                                     Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                 . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
               Case 20-23069-JKS                      Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36           Desc Main
                                                                     Document      Page 76 of 91

 Fill in this information to identify your case:

 Debtor 1                 Elena Rivero
                          First Name                        Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              DISTRICT OF NEW JERSEY

 Case number           20-23069
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Bayview Financial Loan                               Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of 726-728 Murray Street Elizabeth,                         Reaffirmation Agreement.
    property       NJ 07202 Union County                                    Retain the property and [explain]:
    securing debt: AKA: 726 Murray Street,
                   Elizabeth, NJ 072020
                   One family residence
                   Jointly owned by Elena Rivero
                   (debtor) and Mario Rivero
                   (debtor's deceased spouse)
                   Purchased in March 1987 for $1


    Creditor's         Specialized Loan Servicing/SLS                       Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of       7135 Collins Avenue                                Reaffirmation Agreement.
                         Apartment#1523 Miami Beach,
                         FL 33141 Miami-Dade County
                         Condominium Unit
                         One bedroom condominium
                         unit

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                           Desc Main
                                                                     Document      Page 77 of 91

 Debtor 1      Elena Rivero                                                                           Case number (if known)    20-23069

    property            Jointly owned by Elena Rivero                       Retain the property and [explain]:
    securing debt:      (debtor) and Mario Rivero
                        (debtor's deceased spouse)
                        Purchased in October 1994 for


    Creditor's     Wells Fargo Bank, NA                                     Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of 7135 Collins Avenue                                      Reaffirmation Agreement.
    property       Apartment#1523 Miami Beach,                              Retain the property and [explain]:
    securing debt: FL 33141 Miami-Dade County
                   Condominium Unit
                   One bedroom condominium
                   unit
                   Jointly owned by Elena Rivero
                   (debtor) and Mario Rivero
                   (debtor's deceased spouse)
                   Purchased in October 1994 for

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Part 3:     Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                      Desc Main
                                                                     Document      Page 78 of 91

 Debtor 1      Elena Rivero                                                                          Case number (if known)   20-23069

property that is subject to an unexpired lease.

 X     /s/ Elena Rivero                                                             X
       Elena Rivero                                                                     Signature of Debtor 2
       Signature of Debtor 1

       Date        12/04/2020                                                       Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                               page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
        Case 20-23069-JKS   Doc 7    Filed 12/08/20 Entered 12/08/20 14:21:36    Desc Main
                                    Document      Page 79 of 91

In re   Elena Rivero                                              Case No.   20-23069
                                                Debtor(s)



        STATEMENT OF CURRENT MONTHLY INCOME AND MEANS TEST CALCULATION
                                           Attachment A



Debtor's spouse passed away in April 2020. Deceased spouse's income is not reflected on form
B-22.
               Case 20-23069-JKS                      Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                                Desc Main
                                                                     Document      Page 80 of 91

 Fill in this information to identify your case:                                                   Check one box only as directed in this form and in Form
                                                                                                   122A-1Supp:
 Debtor 1              Elena Rivero
 Debtor 2                                                                                                  1. There is no presumption of abuse
 (Spouse, if filing)

 United States Bankruptcy Court for the:            District of New Jersey                                 2. The calculation to determine if a presumption of abuse
                                                                                                               applies will be made under Chapter 7 Means Test
                                                                                                               Calculation (Official Form 122A-2).
 Case number           20-23069
 (if known)                                                                                                3. The Means Test does not apply now because of
                                                                                                               qualified military service but it could apply later.
                                                                                                           Check if this is an amended filing
Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                    04/20
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1:           Calculate Your Current Monthly Income

  1. What is your marital and filing status? Check one only.
              Not married. Fill out Column A, lines 2-11.
              Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
              Married and your spouse is NOT filing with you. You and your spouse are:
                 Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
                 Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                 penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                 living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
    the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
    spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                       Column A                   Column B
                                                                                                       Debtor 1                   Debtor 2 or
                                                                                                                                  non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                               $                               0.00      $              0.00
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                             $                               0.00      $              0.00
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Include regular contributions from a spouse only if Column B is not
     filled in. Do not include payments you listed on line 3.                           $                               0.00      $              0.00
  5. Net income from operating a business, profession, or farm
                                                                       Debtor 1
        Gross receipts (before all deductions)                            $   0.00
        Ordinary and necessary operating expenses                        -$   0.00
        Net monthly income from a business, profession, or farm $             0.00 Copy here -> $                       0.00      $              0.00
  6. Net income from rental and other real property
                                                                                 Debtor 1
        Gross receipts (before all deductions)                            $   0.00
        Ordinary and necessary operating expenses                        -$   0.00
        Net monthly income from rental or other real property            $    0.00 Copy here -> $                       0.00      $              0.00
                                                                                                       $                0.00      $              0.00
  7. Interest, dividends, and royalties




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
             Case 20-23069-JKS                        Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                               Desc Main
                                                                     Document      Page 81 of 91
 Debtor 1     Elena Rivero                                                                             Case number (if known)   20-23069


                                                                                                   Column A                     Column B
                                                                                                   Debtor 1                     Debtor 2 or
                                                                                                                                non-filing spouse
  8. Unemployment compensation                                                                     $                  0.00      $             0.00
       Do not enter the amount if you contend that the amount received was a benefit under
       the Social Security Act. Instead, list it here:
          For you                                          $                    0.00
            For your spouse                                            $              0.00
  9. Pension or retirement income. Do not include any amount received that was a
      benefit under the Social Security Act. Also, except as stated in the next sentence, do
      not include any compensation, pension, pay, annuity, or allowance paid by the
      United States Government in connection with a disability, combat-related injury or
      disability, or death of a member of the uniformed services. If you received any retired
      pay paid under chapter 61 of title 10, then include that pay only to the extent that it
      does not exceed the amount of retired pay to which you would otherwise be entitled
      if retired under any provision of title 10 other than chapter 61 of that title.         $                 2,140.08        $             0.00
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act; payments made
      under the Federal law relating to the national emergency declared by the President
      under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the
      coronavirus disease 2019 (COVID-19); payments received as a victim of a war
      crime, a crime against humanity, or international or domestic terrorism; or
      compensation pension, pay, annuity, or allowance paid by the United States
      Government in connection with a disability, combat-related injury or disability, or
      death of a member of the uniformed services. If necessary, list other sources on a
      separate page and put the total below..
               .                                                                              $                       0.00      $             0.00
                                                                                                   $                  0.00      $             0.00
                  Total amounts from separate pages, if any.                                  +    $                  0.00      $             0.00

  11. Calculate your total current monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.             $       2,140.08          +   $           0.00     =    $      2,140.08

                                                                                                                                                  Total current monthly
                                                                                                                                                  income

 Part 2:        Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:
       12a. Copy your total current monthly income from line 11                                              Copy line 11 here=>              $          2,140.08

              Multiply by 12 (the number of months in a year)                                                                                         x 12
       12b. The result is your annual income for this part of the form                                                                 12b. $           25,680.96

  13. Calculate the median family income that applies to you. Follow these steps:

       Fill in the state in which you live.                                  NJ

       Fill in the number of people in your household.                        2
       Fill in the median family income for your state and size of household.                                                          13.    $         87,432.00
       To find a list of applicable median income amounts, go online using the link specified in the separate instructions
       for this form. This list may also be available at the bankruptcy clerk’s office.
  14. How do the lines compare?
       14a.           Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                      Go to Part 3. Do NOT fill out or file Official Form 122A-2.
       14b.           Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A–2.
 Part 3:        Sign Below
              By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

             X /s/ Elena Rivero
                Elena Rivero
Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                     page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                        Desc Main
                                                                     Document      Page 82 of 91
 Debtor 1    Elena Rivero                                                                         Case number (if known)   20-23069
                Signature of Debtor 1
        Date 12/04/2020
             MM / DD / YYYY
             If you checked line 14a, do NOT fill out or file Form 122A-2.
             If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                       page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                        Desc Main
                                                                     Document      Page 83 of 91
 Debtor 1    Elena Rivero                                                                         Case number (if known)   20-23069


                                                   Current Monthly Income Details for the Debtor

Debtor Income Details:
Income for the Period 05/01/2020 to 10/31/2020.

Line 2 - Gross wages, salary, tips, bonuses, overtime, commissions
Source of Income: Unemployed - Not working
Year-to-Date Income:
Starting Year-to-Date Income: $0.00 from check dated 4/30/2020 .
Ending Year-to-Date Income: $0.00 from check dated 10/31/2020 .
Income for six-month period (Ending-Starting): 0.00 .
Average Monthly Income: $0.00 .
Remarks:
Debtor is not receiving any unemployment benefits or other assistance.
Debtor has not worked and or earned any employment income, in the six month period, prior to filing of the petition.

Line 5 - Income from operation of a business, profession, or farm
Source of Income: Elena & Mario Jewelry , LLC
Constant income of 0.00 per month.
Constant expense of 0.00 per month.
Net Income 0.00 per month.
Remarks:
Debtor is not currently operating business.
Debtor was previously operating business on a part-time and flexible basis.
Debtor has not operated business in the past six months or longer.
Debtor has not received and or collected any business income during the six month period prior to filing of the petition.

Line 5 - Income from operation of a business, profession, or farm
Source of Income: One Prime Financial Solutions, LLC
Constant income of 0.00 per month.
Constant expense of 0.00 per month.
Net Income 0.00 per month.
Remarks:
Debtor is not operating this business. Debtor has never operated business.
Debtor did not receive any business income or other income, from this business, in the six month period prior to filing of the
petition.

Line 9 - Pension and retirement income
Source of Income: Pension Retirement Benefits
Constant income of $2,140.08 per month.
Remarks:
Debtor is currently receiving, pension retirement benefits, on behalf of her deceased spouse. Net monthly pension retirement
benefits as received by debtor.
Debtor began, to receive deceased spouse's, monthly pension retirement benefits in May 2020, estimated.

Non-CMI - Social Security Act Income
Source of Income: Social Security Benefits
Income by Month:
 6 Months Ago:                                    05/2020                  $1,700.00
 5 Months Ago:                                    06/2020                  $1,700.00
 4 Months Ago:                                    07/2020                  $1,700.00
 3 Months Ago:                                    08/2020                  $1,556.00
 2 Months Ago:                                    09/2020                  $1,556.00
 Last Month:                                      10/2020                  $1,556.00
                                 Average per month:                        $1,628.00
Remarks:
Debtor is currently receiving social security benefits.
Net monthly social security benefits as received by debtor.
Debtor was previously, receiving social security benefits, on behalf of her deceased spouse.

Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                       page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                        Desc Main
                                                                     Document      Page 84 of 91
 Debtor 1    Elena Rivero                                                                         Case number (if known)   20-23069

Debtor began to receive her own social security benefits as of August 2020, estimated.




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                       page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36             Desc Main
                                                                     Document      Page 85 of 91

Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $78   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $338      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their non-exempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                    for family farmers or                                                 certain kinds of improper conduct described in the
                    fishermen                                                             Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                    for individuals with regular                                          You should know that even if you file chapter 7 and
                    income                                                                you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                 Desc Main
                                                                     Document      Page 86 of 91


        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $571    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,738    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                Desc Main
                                                                     Document      Page 87 of 91
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200        filing fee                                                 years or 5 years, depending on your income and other
 +                  $78        administrative fee                                         factors.
                   $278        total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235        filing fee                                                        debts for fraud or defalcation while acting in a
 +                  $78        administrative fee                                                fiduciary capacity,
                   $313        total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                Desc Main
                                                                     Document      Page 88 of 91
                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/forms/bankruptcy-forms                                           agency. 11 U.S.C. § 109(h). If you are filing a joint
                                                                                          case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
 Bankruptcy crimes have serious consequences                                              days before you file your bankruptcy petition. This
                                                                                          briefing is usually conducted by telephone or on the
        If you knowingly and fraudulently conceal assets                                  Internet.
        or make a false oath or statement under penalty
        of perjury—either orally or in writing—in                                         In addition, after filing a bankruptcy case, you generally
        connection with a bankruptcy case, you may be                                     must complete a financial management instructional
        fined, imprisoned, or both.                                                       course before you can receive a discharge. If you are
                                                                                          filing a joint case, both spouses must complete the
        All information you supply in connection with a                                   course.
        bankruptcy case is subject to examination by the
        Attorney General acting through the Office of the                                 You can obtain the list of agencies approved to provide
        U.S. Trustee, the Office of the U.S. Attorney, and                                both the briefing and the instructional course from:
        other offices and employees of the U.S.                                           http://www.uscourts.gov/services-forms/bankruptcy/cre
        Department of Justice.                                                            dit-counseling-and-debtor-education-courses.

 Make sure the court has your mailing address                                             In Alabama and North Carolina, go to:
                                                                                          http://www.uscourts.gov/services-forms/bankruptcy/cre
 The bankruptcy court sends notices to the mailing                                        dit-counseling-and-debtor-education-courses.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
             Case 20-23069-JKS                        Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36                    Desc Main
                                                                     Document      Page 89 of 91
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                         District of New Jersey
 In re       Elena Rivero                                                                                     Case No.      20-23069
                                                                                  Debtor(s)                   Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     872.00
             Prior to the filing of this statement I have received                                        $                     872.00
             Balance Due                                                                                  $                       0.00

2.     $    335.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b. Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c. [Other provisions as needed]
               ASSIGNMENT OF FUNDS:
               Irrevocable Assignment of Legal Fees and/or Costs: The Debtor, by signing this statement, assigns his/her/their
               interest, in the funds held by the Trustee, to the extent Counsel is still owed legal fees or expenses. You hereby
               irrevocably assign to us your interest in all payments made to the Chapter 13 Trustee, to the extent of any
               balance due, subject to Court approval of such fees and/or expenses. If your
               case is dismissed, or converted before our fees and/or expenses are paid in full, you agree to allow the Chapter
               13 Trustee to pay the balance due to us directly from funds that would otherwise be returned to you, subject to
               Court approval of the fees and/or expenses. This means that if the Chapter 13 Trustee is holding funds, from
               payments that you made into the case, at the time the case is converted or dismissed, you have agreed that
               those funds are assigned to us and that such funds will be paid to our firm on account of legal fees and/or costs
               still due and owing.
               By signing this agreement, you agree to the fee structure and to the assignment of Legal Fees and/or Costs in the
               case.
               Signed debtor:
               Dated debtor:
               Raymond & Raymond, Attorneys at Law
               Herbert B. Raymond, Esq.
               7 Glenwood Avenue, 4th Floor
               East Orange, NJ 07017
               Telephone: 973-675-5622
               Telefax: 1-408-519-6711

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay
               actions or any other adversary proceeding.
               *Representation relating to loan modifications or filing of motion to approve loan modification.
               *Representation relating to preparation and filing of reaffirmation agreements.
               *Additional fees will apply if this case is converted to another chapter.
               *Additional fees and fee applicators maybe charged for continuing legal services.


Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36               Desc Main
                                                                     Document      Page 90 of 91
 In re       Elena Rivero                                                                            Case No.     20-23069
                                                               Debtor(s)

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
                                             (Continuation Sheet)
                  * Debtors agree by reviewing this document and it being filed with court that they are in agreement and
                  responsible for all legal fees and additional charges. Debtors agree that they are responsible for all legal fees,
                  charges and court fees even if case is dismissed, converted and or they decide not to proceed.
                  With respect to the legal fee, I/We understand that the legal fee covers services rendered only before the filing
                  and includes one appearance at the 341a hearing (additional appearances for whatever reason, are not included
                  in the fee) and an appearance at the confirmation hearing and any incidental services. It does not cover any
                  services to be rendered to the Debtor after the filing. Thus, it does not cover any fee, including but, not limited to,
                  avoidance of a judgment lien(s), strip-off of mortgage, discharge of mortgage upon plan completion, defense of
                  adversary proceedings, defense of stay relief motions or default certification(s), trustee motions to dismiss or
                  default certification(s), filing of modified plans, amended schedules, loss mitigation or any procedure associated
                  with loss mitigation or any other events that arise after the filing, etc. Any such fee is to be charged to the Debtor
                  pursuant to the Court's supplemental fee schedule in most cases. In very complicated or time consuming
                  situations, the fee charged may be on an hourly basis. The Debtor consents to the fees to be charged and the
                  attorney will represent the Debtor and charge the Debtor pursuant to the supplemental fee schedule, with the
                  legal fees in most cases, to be added to the plan, unless the Debtor notifies the firm otherwise. The additional fee
                  may result in an increase in the Debtor's plan payment. The Debtor is responsible for payment of any actual cost.
                  This fee arrangement does not apply to any appeal which must be the subject of a separate fee arrangement
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     12/04/2020                                                                 /s/ HERBERT B. RAYMOND, ESQ.
     Date                                                                       HERBERT B. RAYMOND, ESQ. HR#1379
                                                                                Signature of Attorney
                                                                                HERBERT B. RAYMOND, ESQ.
                                                                                7 GLENWOOD AVENUE
                                                                                SUITE 408
                                                                                EAST ORANGE, NJ 07017
                                                                                973-675-5622 Fax: 408-519-6711
                                                                                HERBERTRAYMOND@GMAIL.COM
                                                                                Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 20-23069-JKS                         Doc 7           Filed 12/08/20 Entered 12/08/20 14:21:36    Desc Main
                                                                     Document      Page 91 of 91




                                                               United States Bankruptcy Court
                                                                         District of New Jersey
 In re      Elena Rivero                                                                           Case No.   20-23069
                                                                                    Debtor(s)      Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


The above-named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.



 Date: 12/04/2020                                                        /s/ Elena Rivero
                                                                         Elena Rivero
                                                                         Signature of Debtor




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
